EXHIBIT 10.5

 

 

COLLATERAL TRUST AND INTERCREDITOR AGREEMENT

dated as of July 27, 2010

among

ENTRAVISION COMMUNICATIONS CORPORATION,

the Guarantors from time to time party hereto,

Wells Fargo Bank, National Association,

as Trustee under the Senior Indenture,

the Administrative Agent and the other Priority Debt

Representatives from time to time party hereto

and

General Electric Capital Corporation,

as Collateral Trustee

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page

 

ARTICLE 1 DEFINITIONS; PRINCIPLES OF CONSTRUCTION    2

1.1

  Defined Terms    2

1.2

  Rules of Interpretation.    13 ARTICLE 2 THE TRUST ESTATE    15

2.1

  Declaration of Trust    15

2.2

  Special Rights in Insolvency Proceedings    15

2.3

  Collateral Shared Equally and Ratably    17 ARTICLE 3 OBLIGATIONS AND POWERS
OF COLLATERAL TRUSTEE    18

3.1

  Undertaking of the Collateral Trustee    18

3.2

  Release or Subordination of Liens    19

3.3

  Remedies Upon Actionable Default    19

3.4

  Application of Proceeds    19

3.5

  Powers of the Collateral Trustee    21

3.6

  Documents and Communications    21

3.7

  For Sole and Exclusive Benefit of Holders of Priority Lien Obligations    21

3.8

  Additional Priority Lien Debt    21 ARTICLE 4 HEDGING    23

4.1

  Hedge Obligations Secured by Priority Liens    23

4.2

  Limitation on Rights of Hedge Providers    23

4.3

  Hedge Reporting    23 ARTICLE 5 OBLIGATIONS ENFORCEABLE BY THE BORROWER AND
THE OTHER OBLIGORS    23

5.1

  Release of Liens    23

5.2

  Delivery of Copies to Priority Debt Representatives    27

5.3

  Collateral Trustee not Required to Serve, File or Record.    27

5.4

  Release under Secured Debt Documents.    27 ARTICLE 6 IMMUNITIES OF THE
COLLATERAL TRUSTEE    27

6.1

  No Implied Duty    27

6.2

  Appointment of Agents and Advisors    27

6.3

  Co-Collateral Trustees    28

6.4

  Other Agreements    29

6.5

  Solicitation of Instructions    29

6.6

  Limitation of Liability    29

6.7

  Documents in Satisfactory Form    30

6.8

  Entitled to Rely    30

6.9

  Secured Debt Default    30

6.10

  Actions by Collateral Trustee    30

6.11

  Security or Indemnity in Favour of the Collateral Trustee    30

6.12

  Rights of the Collateral Trustee    30

6.13

  Limitations on Duty of Collateral Trustee in Respect of Collateral    31



--------------------------------------------------------------------------------

6.14

  Assumption of Rights, Not Assumption of Duties    31

6.15

  No Liability for Clean Up of Hazardous Materials    32 ARTICLE 7 RESIGNATION
AND REMOVAL OF THE COLLATERAL TRUSTEE    32

7.1

  Resignation or Removal of Collateral Trustee    32

7.2

  Appointment of Successor Collateral Trustee    32

7.3

  Succession    33

7.4

  Merger, Conversion or Consolidation of Collateral Trustee    33 ARTICLE 8
REPRESENTATIONS AND WARRANTIES    34

8.1

  Representations and Warranties of the Obligors    34

8.2

  Survival of Representations and Warranties    34

8.3

  Concerning the Priority Debt Representatives and Collateral Trustee    34
ARTICLE 9 COVENANTS    35

[RESERVED]

     35 ARTICLE 10 MISCELLANEOUS PROVISIONS    35

10.1

  Amendment and Waiver    35

10.2

  Voting.    36

10.3

  Provision of Information: Meetings    36

10.4

  Further Assurances    37

10.5

  Successors and Assigns    38

10.6

  Secured Parties in their Individual Capacities    38

10.7

  Delay and Waiver    38

10.8

  Notices    38

10.9

  Entire Agreement    40

10.10

  Compensation; Expenses    40

10.11

  Indemnity    41

10.12

  Severability    43

10.13

  Headings    43

10.14

  Obligations Secured    43

10.15

  Governing Law    43

10.16

  Consent to Jurisdiction    43

10.17

  Waiver of Jury Trial    43

10.18

  Counterparts    44

10.19

  Effectiveness    44

10.20

  Additional Obligors    44

10.21

  Continuing Nature of this Agreement    44

10.22

  Insolvency    45

10.23

  Rights and Immunities of Priority Debt Representatives    45 EXHIBIT A –
Collateral Joinder Agreement   

 

ii



--------------------------------------------------------------------------------

This Collateral Trust and Intercreditor Agreement (this “Agreement”) is dated as
of July 27, 2010 and is by and among ENTRAVISION COMMUNICATIONS CORPORATION, a
Delaware corporation (the “Borrower”), the Guarantors (as defined below) from
time to time party hereto, Wells Fargo Bank, National Association, as Indenture
Trustee (as defined below), the Administrative Agent (as defined below) and the
other Priority Debt Representatives (as defined below) from time to time party
hereto, and General Electric Capital Corporation, as Collateral Trustee (in such
capacity and together with its successors in such capacity, the “Collateral
Trustee”).

RECITALS

The Borrower has issued 8.75% Senior Secured First Lien Notes due 2017 (together
with any additional notes issued under the Senior Indenture (as defined below)
and any exchange notes related to such notes and additional notes, the “Senior
Notes”)) in an aggregate principal amount of $400 million pursuant to a Senior
Indenture dated as of the date hereof (as amended, supplemented, amended and
restated or otherwise modified and in effect from time to time, the “Senior
Indenture”) among the Borrower, the guarantors party thereto and Wells Fargo
Bank, National Association, as trustee (in such capacity and together with its
successors in such capacity, the “Indenture Trustee”).

Contemporaneously herewith, the Borrower, the lenders, arrangers and agents
party thereto, General Electric Capital Corporation, as administrative agent and
collateral agent (“Administrative Agent”), intend to enter into a Credit
Agreement (as it may be amended, restated, supplemented, modified, replaced or
refinanced in whole or in part from time to time with another revolving credit
facility, the “Senior Credit Agreement”) providing for a $50 million revolving
credit facility to the Borrower by such lenders.

Contemporaneously herewith, the Borrower and the Guarantors intend to secure the
Obligations under the Senior Indenture and the Guarantees thereunder, the Senior
Credit Agreement and the Guarantees thereunder, and any future Priority Lien
Debt (as defined herein), with Liens on all then owned and subsequently acquired
Collateral to the extent that such Liens have been provided for in the
applicable Security Documents.

This Agreement sets forth the terms on which each Secured Party has appointed
the Collateral Trustee to act as the collateral trustee for the present and
future holders of the Priority Lien Obligations (as defined herein) to receive,
hold, maintain, administer and distribute the Collateral at any time delivered
to the Collateral Trustee or the subject of the Security Documents, and to
enforce the Security Documents and all interests, rights, powers and remedies of
the Collateral Trustee with respect thereto or thereunder and the proceeds
thereof.

Capitalized terms used in this Agreement have the meanings assigned to them
above or in Article 1 below.



--------------------------------------------------------------------------------

ARTICLE 1

DEFINITIONS; PRINCIPLES OF CONSTRUCTION

In consideration of the premises and the mutual agreements herein set forth, the
receipt and sufficiency of which are hereby acknowledged, the Parties to this
Agreement hereby agree as follows:

 

1.1 Defined Terms. The following terms will have the following meanings:

“Act of Instructing Debtholders” means, as to any matter at any time, a
direction in writing delivered to the Collateral Trustee by (a) the Revolver
Agent and (b) the Priority Debt Representative of the holders of the Series of
Priority Lien Debt comprising the largest portion of the outstanding Priority
Lien Debt.

Notwithstanding the foregoing, if (i) any payment default occurs and is
continuing beyond any applicable grace period, whether at maturity, upon any
redemption, by declaration or otherwise, of any principal of, interest on,
unpaid drawings for letters of credit issued in respect of, or fees or other
amounts payable or Obligations with respect to, the Priority Bank Debt and
(ii) the Revolver Agent gives notice of such default and its intention to
exercise remedies with respect to the Collateral to the Collateral Trustee and
the other Priority Debt Representatives, then an Act of Instructing Debtholders
shall only require a writing delivered to the Collateral Trustee by the Revolver
Agent with respect to any exercise of remedies with respect to the Collateral
occurring thirty (30) days or more following delivery of such notice so long as
such payment default is continuing at such time.

For purposes of this definition, neither Hedge Obligations owed to Non-Lender
Hedge Providers nor Secured Debt registered in the name of, or beneficially
owned by, the Borrower or any Affiliate of the Borrower will be deemed to be
outstanding and votes will be determined in accordance with Section 10.2.

“Actionable Default” means the occurrence of any event of default under any
Secured Debt Document, the result of which is that:

 

  (a) the holders of Priority Lien Debt under such Secured Debt Document have
the right to declare all of the Priority Lien Obligations thereunder to be due
and payable prior to the stated maturity thereof; or

 

  (b) such Priority Lien Obligations automatically become due and payable prior
to the stated maturity thereof.

“Administrative Agent” means General Electric Capital Corporation or any
successor administrative agent appointed under the Senior Credit Agreement.

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control,”
as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
agreement or

 

2



--------------------------------------------------------------------------------

otherwise; provided, that beneficial ownership of 5% or more of the Voting Stock
of a Person will be deemed to be control. For purposes of this definition, the
terms “controlling,” “controlled by” and “under common control with” have
correlative meanings.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statue.

“Board of Directors” means (a) with respect to a corporation, the board of
directors of the corporation, (b) with respect to a partnership, the general
partners or the management committee of the partnership, (c) with respect to a
limited liability company, the board of managers of the limited liability
company or (d) with respect to any other Person, the board or committee of such
Person serving a similar function.

“Borrower” has the meaning set forth in the preamble.

“Business Day” means any day that is neither a Saturday or Sunday nor a legal
holiday on which the commercial banks are authorized or required to be closed in
New York, New York.

“Capital Lease” means, with respect to any Person, a lease of (or other
Indebtedness arrangements conveying the right to use) real or personal property
of such Person which is required to be classified and accounted for as a capital
lease or a liability set forth on the balance sheet of such Person or such
Person's Subsidiaries in accordance with GAAP.

“Capital Stock” means:

 

  (a) in the case of a corporation, corporate stock;

 

  (b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;

 

  (c) in the case of a partnership or limited liability company, partnership
interests (whether general or limited) or membership interests;

 

  (d) in the case of a trust, trust units; and

 

  (e) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person.

“Capitalized Lease Liabilities” of any Person means all monetary obligations of
such Person under any leasing or similar arrangement which, in accordance with
GAAP, would be classified as Capital Leases, and the amount of such obligations
shall be the capitalized amount thereof, determined in accordance with GAAP.

“Cash Equivalents” means:

 

  (a) United States dollars and Euros;

 

3



--------------------------------------------------------------------------------

  (b) securities issued or directly and fully guaranteed or insured by the
federal government of the United States of America or any agency or
instrumentality thereof, provided that the full faith and credit of the federal
government of the United States is pledged in support of those securities)
having maturities of not more than 270 days from the date of acquisition;

 

  (c) certificates of deposit with maturities of 270 days or less from the date
of acquisition, bankers' acceptances or bearer deposits with maturities not
exceeding 270 days and overnight bank deposits, in each case, with any lender
party to the Senior Credit Agreement or with any United States commercial bank
having capital and surplus in excess of U.S.$500,000,000;

 

  (d) repurchase obligations with a term of not more than seven days for
underlying securities of the types described in clauses (b) and (c) above
entered into with any financial institution meeting the qualifications specified
in clause (c) above;

 

  (e) commercial paper rated at least P-1 by Moody's or A-1 by S&P and in each
case maturing within 270 days after the date of acquisition;

 

  (f) securities issued and fully guaranteed by any state, commonwealth or
territory of the United States of America, or by any political subdivision or
taxing authority thereof, rated at least “A” by Moody’s or S&P and having
maturities of not more than six months from the date of acquisition; and

 

  (g) money market funds at least 95% of the assets of which constitute Cash
Equivalents of the kinds described in clause (a) through (f) of this definition.

“Collateral” means all assets, other than Excluded Property, now owned or
hereafter acquired, of the Borrower, any Guarantor, or any other Person, to the
extent such assets are pledged or assigned or purported to be pledged or
assigned, or are required to be pledged or assigned under the Secured Debt
Documents to the Collateral Trustee, together with the Proceeds and products
thereof. For purposes of clarification, the Collateral shall not include any
assets released from the Liens of the Collateral Trustee in accordance with the
Secured Debt Documents or with respect to which the Collateral Trustee is
required to release its Liens pursuant to this Agreement; provided, that, if
such Liens are required to be released as a result of the sale, transfer or
other disposition of any assets of the Borrower or any Guarantor, such assets
will cease to be excluded from the Collateral if the Borrower or any Guarantor
thereafter acquires or reacquires such assets.

“Collateral Trustee” has the meaning set forth in the preamble.

“Collateral Trust Joinder” means an agreement substantially in the form of
Exhibit A.

“Credit Facilities” means one or more debt facilities, including the Senior
Credit Agreement, or other financing arrangements (including, without
limitation, commercial paper facilities or indentures) in favor of an Obligor
providing for revolving credit loans, term loans, letters of credit or other
long term indebtedness, including any notes, mortgages, guarantees, collateral
documents, instruments and agreements executed in connection therewith, and any

 

4



--------------------------------------------------------------------------------

amendments, supplements, modifications, extensions, renewals, restatements or
refundings thereof and any indentures or credit facilities or commercial paper
facilities that replace, refund or refinance any part of the loans, notes, other
credit facilities or commitments thereunder, including any such replacement,
refunding or refinancing facility or indenture that increases the amount
permitted to be borrowed thereunder or alters the maturity thereof (provided
that such increase in borrowings is permitted pursuant to the Senior Indenture)
or adds Guarantors as additional borrowers.

“Excluded Property” shall having the meaning ascribed to such term in the Senior
Indenture.

“equally and ratably” means, in reference to sharing of Liens or proceeds
thereof as between Secured Parties, that such Liens or proceeds:

 

  (a) will be allocated and distributed first to the Priority Debt
Representative for each outstanding Series of Priority Lien Debt, for the
account of the holders of such Series of Priority Lien Debt, ratably in
proportion to the principal of, and interest, fees and premium (if any) and
reimbursement obligations (contingent or otherwise) with respect to letters of
credit, if any, outstanding (whether or not drawings have been made under such
letters of credit) on each outstanding Series of Priority Lien Debt when the
allocation or distribution is made, and thereafter

 

  (b) will be allocated and distributed (if any remain after payment in full of
all of the principal of, and interest, fees and premium (if any) and
reimbursement obligations (contingent or otherwise) with respect to letters of
credit, if any, outstanding (whether or not drawings have been made on such
letters of credit) on, all outstanding Priority Lien Obligations within that
Class) to the Priority Debt Representative for each outstanding Series of
Priority Lien Debt, for the account of the holders of any remaining Priority
Lien Obligations, ratably in proportion to the aggregate unpaid amount of such
remaining Priority Lien Obligations due and demanded (with written notice to the
applicable Priority Debt Representative and the Collateral Trustee) prior to the
date such distribution is made.

“Fair Market Value” means the value that would be paid by a willing buyer to a
willing seller in a transaction not involving distress or necessity of either
party, (1) determined in good faith by an officer of the Borrower and evidenced
by an Officers' Certificate delivered to the Collateral Trustee, if such value
is less than or equal to $5,000,000, or (2) determined in good faith by the
Board of Directors of the Borrower and evidenced by a resolution delivered to
the Collateral Trustee, if such value is greater than $5,000,000.

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants, the opinions and pronouncements of the Public
Company Accounting Oversight Board and in the statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
other entity as have been approved by a significant segment of the accounting
profession, which are in effect on the Issue Date (as defined in the Senior
Indenture).

 

5



--------------------------------------------------------------------------------

“Guarantee” means, as to any Person, a guarantee other than by endorsement of
negotiable instruments for collection in the ordinary course of business, direct
or indirect, in any manner including, without limitation, by way of a pledge of
assets or through letters of credit or reimbursement agreements in respect
thereof, of all or any part of any Indebtedness of another Person, but excluding
endorsements for collection or deposit in the normal course of business.

“Guarantors” means each Person (if any) that at any time provides a Guarantee of
any of the Priority Lien Obligations and its respective successors and assigns.

“Hedge Obligations” means the actual Indebtedness of the Borrower or any other
Obligor to a Hedge Provider under or pursuant to a Hedging Agreement to which it
is a party.

“Hedge Providers” means any Person who enters into a Hedging Agreement with the
Borrower or any other Obligor to the extent permitted under each applicable
Secured Debt Document and who has complied with Section 3.8 or is a Lender Hedge
Provider.

“Hedging Agreement” means any interest rate swap agreement, commodity swap
agreement, foreign exchange swap agreement or any other derivative or similar
agreement which is permitted under each applicable Secured Debt Document.

“Indebtedness” of any Person means, without duplication:

 

  (a) all indebtedness for borrowed money;

 

  (b) all obligations issued, undertaken or assumed as the deferred purchase
price of property or services which purchase price is due more than six months
from the date of incurrence of the obligation in respect thereof or is evidenced
by a note or other instrument, except trade accounts arising in the ordinary
course of business;

 

  (c) all reimbursement obligations with respect to surety bonds, letters of
credit (to the extent not collateralized with cash or Cash Equivalents),
bankers' acceptances and similar instruments (in each case, whether or not
matured);

 

  (d) all obligations evidenced by notes, bonds, debentures or similar
instruments, including obligations so evidenced incurred in connection with the
acquisition of property, assets or businesses;

 

  (e) all indebtedness created or arising under any conditional sale or other
title retention agreement, or incurred as financing, in either case with respect
to property acquired by the Person (even though the rights and remedies of the
seller or bank under such agreement in the event of default are limited to
repossession or sale of such property);

 

  (f) all Capitalized Lease Liabilities;

 

6



--------------------------------------------------------------------------------

  (g) all net obligations with respect to Hedging Agreements; and

 

  (h) all indebtedness referred to in clauses (a) through (g) of this definition
secured by (or for which the holder of such indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien upon or in property
(including accounts and contracts rights) owned by such Person, even though such
Person has not assumed or become liable for the payment of such indebtedness;
provided that the amount of such Indebtedness shall be the lesser of (A) the
Fair Market Value of such property at such date of determination and (B) the
amount of such Indebtedness.

For all purposes of this Agreement, the Indebtedness of any Person shall include
the Indebtedness of any partnership in which such Person is a general partner,
unless the terms of the instruments, documents and agreements evidencing such
Indebtedness expressly provide that such Person shall have no personal liability
for such Indebtedness and such provisions are enforceable by such Person.

The amount of any Indebtedness outstanding as of any date shall be the
outstanding balance at such date of all unconditional obligations as described
above and, with respect to contingent obligations, the maximum liability upon
the occurrence of the contingency giving rise to the obligation, and shall be:

(1) the accreted value thereof, in the case of any Indebtedness issued with
original issue discount; and

(2) the principal amount thereof, together with any interest thereon that is
more than 30 days past due, in the case of any other Indebtedness.

“Indemnified Liabilities” means any and all liabilities (including all
environmental liabilities), obligations, losses, damages, penalties, actions,
judgments, suits, costs, taxes, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, performance, administration
or enforcement of this Agreement or any of the other Security Documents,
including any of the foregoing relating to the use of proceeds of any Priority
Lien Debt or the violation of, noncompliance with or liability under, any law
(including environmental laws) applicable to or enforceable against the
Borrower, any of its Subsidiaries or any Guarantor or any of the Collateral and
all reasonable costs and expenses (including reasonable fees and expenses of
legal counsel selected by the applicable Indemnitee) incurred by any Indemnitee
in connection with any claim, action, investigation or proceeding in any respect
relating to any of the foregoing, whether or not suit is brought.

“Indemnitee” has the meaning set forth in Section 10.11(a).

“Indenture Trustee” has the meaning set forth in the recitals.

“Insolvency Proceeding” means:

(a) any voluntary or involuntary case or proceeding under the Bankruptcy Code
with respect to any Obligor;

 

7



--------------------------------------------------------------------------------

(b) any other voluntary or involuntary insolvency, reorganization or bankruptcy
case or proceeding, or any receivership, liquidation, reorganization or other
similar case or proceeding, with respect to the Borrower or any other Obligor or
with respect to a material portion of its assets;

(c) any liquidation, dissolution, reorganization or winding up of the Borrower
or any other Obligor, whether voluntary or involuntary and whether or not
involving insolvency or bankruptcy; or

(d) any assignment for the benefit of creditors or any other marshalling of
assets and liabilities of the Borrower or any other Obligor.

“Lender Hedge Provider” means a Hedge Provider who enters into a Hedging
Agreement that is permitted under the Secured Debt Documents and who at the time
of entering into such Hedging Agreement is either (a) a lender under a Credit
Facility, or (b) an Affiliate of a lender under a Credit Facility.

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset, whether
or not filed, recorded or otherwise perfected under applicable law, including
any conditional sale or other title retention agreement, any lease in the nature
thereof, any option or other agreement to sell or give a security interest in
and any filing of or agreement to give any financing statement under the UCC (or
equivalent statutes) of any jurisdiction.

“Moody’s” means Moody's Investors Service, a division of Dun & Bradstreet
Corporation, and its successors and assigns.

“Non-Lender Hedge Provider” means a Hedge Provider that is not a Lender Hedge
Provider (and includes any Lender Hedge Provider that is no longer a holder of
other Priority Lien Debt, or an Affiliate of such holder, whether or not
Section 3.8 has been complied with).

“Note Documents” means the Senior Indenture, the Senior Notes, the Guarantees of
the Senior Notes, each Priority Debt Sharing Confirmation and the Security
Documents.

“Notice of Actionable Default” means a written notice given to the Collateral
Trustee stating that an Actionable Default has occurred and is continuing,
delivered by the Priority Debt Representative for the holders of Priority Lien
Obligations that are governed by the Secured Debt Document pursuant to which the
Actionable Default has occurred.

“Obligations” means with respect to any Indebtedness of any Person
(collectively, without duplication):

 

  (a)

all debt, financial liabilities and obligations of such Person of whatsoever
nature and howsoever evidenced (including principal, interest, fees,
reimbursement obligations, cash cover obligations, penalties, indemnities and
legal and other expenses, whether due after acceleration or otherwise) to the
providers or holders of such Indebtedness or to any agent, trustee or other
representative of such providers or holders of such Indebtedness under or
pursuant to each agreement,

 

8



--------------------------------------------------------------------------------

 

document or instrument evidencing, securing, guaranteeing or relating to such
Indebtedness, financial liabilities or obligations relating to such Indebtedness
(including Secured Debt Documents applicable to such Indebtedness (if any)), in
each case, direct or indirect, primary or secondary, fixed or contingent, now or
hereafter arising out of or relating to any such agreement, document or
instrument;

 

  (b) any and all sums advanced by the Collateral Trustee or any other Person in
order to preserve the Collateral or any other collateral securing such
Indebtedness or to preserve the Liens and security interests in the Collateral
or any other collateral, securing such Indebtedness; and

 

  (c) the costs and expenses of collection and enforcement of the obligations
referred to in clauses (a) and (b) of this definition, including: (i) the costs
and expenses of retaking, holding, preparing for sale or lease, selling or
otherwise disposing of or realizing on any Collateral or any other collateral;
(ii) the costs and expenses of any exercise by the Collateral Trustee or any
other Person of its rights under the Security Documents or any other security
documents; and (iii) reasonable legal fees and court costs.

“Obligors” means the Borrower, the Guarantors and each other Person (if any)
that at any time provides collateral security for any Priority Lien Obligations.

“Officers’ Certificate” means a certificate with respect to compliance with a
condition or covenant provided for in this Agreement, signed on behalf of the
Borrower by the principal financial officer of the Borrower, including:

 

  (a) a statement that the Person making such certificate has read such covenant
or condition;

 

  (b) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate are based;

 

  (c) a statement that, in the opinion of such Person, he or she has made such
examination or investigation as is necessary to enable him or her to express an
informed opinion as to whether or not such covenant or condition has been
satisfied; and

 

  (d) a statement as to whether or not, in the opinion of such Person, such
condition or covenant has been satisfied.

“Other Priority Debt Representatives” means Priority Debt Representatives other
than the Revolver Agent.

“Other Priority Lien Debt” means Priority Lien Debt other than Priority Bank
Debt.

“Other Priority Lien Obligations” means Priority Lien Obligations other than
Priority Bank Debt Obligations.

 

9



--------------------------------------------------------------------------------

“Other Priority Lien Secured Parties” means Secured Parties other than Priority
Bank Debt Secured Parties.

“Parties” means the parties to this Agreement, and “Party” means any one of
them.

“Person” means any natural person, corporation, partnership, limited liability
company, firm, association, trust, government, governmental agency or any other
entity, whether acting in an individual, fiduciary or other capacity.

“Priority Bank Debt” means Indebtedness under the Senior Credit Agreement and
the Guarantees thereunder.

“Priority Bank Debt Documents” means the Senior Credit Agreement, the Guarantees
of the Senior Credit Agreement, each Priority Debt Sharing Confirmation and the
Security Documents.

“Priority Bank Debt Obligations” means the Priority Bank Debt and all other
Obligations in respect thereof.

“Priority Bank Debt Secured Parties” means the holders of Priority Bank Debt
Obligations and the Revolver Agent.

“Priority Debt Representative” means:

(a) in the case of the Senior Notes and the Guarantees of the Senior Notes, the
Indenture Trustee,

(b) in the case of the indebtedness under the Senior Credit Agreement and the
Guarantees of the Senior Credit Agreement, the Revolver Agent, or

(c) in the case of any other Series of Priority Lien Debt, the trustee, agent or
representative of the holders of such Series of Priority Lien Debt who maintains
the transfer register for such Series of Priority Lien Debt and is appointed as
a Priority Debt Representative (for purposes related to the administration of
the Security Documents) pursuant to the credit agreement, indenture or other
agreement governing such Series of Priority Lien Debt, and who has executed a
Collateral Trust Joinder.

“Priority Debt Sharing Confirmation” means, as to any Series of Priority Lien
Debt, the written agreement of the holders of such Series of Priority Lien Debt,
as set forth in the credit agreement, indenture or other agreement governing
such Series of Priority Lien Debt, for the benefit of all holders of each other
existing and future Series of Priority Lien Debt and each existing and future
Priority Debt Representative, that all Priority Lien Obligations will be and are
secured equally and ratably by all Liens at any time granted by the Borrower or
any other Obligor to secure any Obligations in respect of such Series of
Priority Lien Debt, whether or not upon property otherwise constituting
Collateral, that all such Liens will be enforceable by the Collateral Trustee
for the benefit of all holders of Priority Lien Obligations equally and ratably,
and that the holders of Obligations in respect of such Series of Priority Lien
Debt are bound by the provisions in this Agreement relating to the order of
application of proceeds from enforcement of such Liens, and consent to and
direct the Collateral Trustee to perform its obligations under this Agreement.

 

10



--------------------------------------------------------------------------------

“Priority Lien” means a Lien granted to the Collateral Trustee, for the benefit
of the Secured Parties, upon any property of the Borrower or any other Obligor
to secure Priority Lien Obligations.

“Priority Lien Debt” means:

(a) the Senior Notes and the Guarantees of the Senior Notes issued under and on
the date of the Senior Indenture;

(b) Indebtedness under the Senior Credit Agreement and any Guarantees of such
Indebtedness;

(c) Indebtedness under existing Hedging Agreements and any guarantees thereof
that, in each case, was permitted to be incurred and so secured under each
applicable Secured Debt Document (or as to which the lenders under such Hedging
Agreement obtained an Officers’ Certificate at the time of incurrence to the
effect that such Indebtedness was permitted to be incurred and secured by all
applicable Secured Debt Documents); and

(d) Indebtedness under any other Credit Facility or other Hedging Agreements
that, in each case, is secured equally and ratably with the Senior Notes by a
Priority Lien that was permitted to be incurred and so secured under each
applicable Secured Debt Document; provided, in the case of each issue or series
of Indebtedness referred to in this clause (d), that:

(i) on or before the date on which such Indebtedness is incurred by the Borrower
or any other Obligor, as the case may be, such Indebtedness is designated by the
Borrower or any other Obligor, as the case may be, in an Officers’ Certificate
delivered to each Priority Debt Representative and the Collateral Trustee, as
“Priority Lien Debt” for the purposes of the Secured Debt Documents;

(ii) such Indebtedness is governed by a credit agreement, an indenture or other
agreement that includes a Priority Debt Sharing Confirmation; and

(iii) all requirements set forth hereunder as to the confirmation, grant or
perfection of the Collateral Trustee’s Lien to secure such Indebtedness or
Obligations in respect thereof are satisfied (and the satisfaction of such
requirements and the other provisions of this clause (iii) will be conclusively
established if the Borrower or any other Obligor, as the case may be, delivers
to the Collateral Trustee an Officers’ Certificate stating that such
requirements and other provisions have been satisfied and that such Indebtedness
is “Priority Lien Debt”).

“Priority Lien Obligations” means the Priority Lien Debt and all other
Obligations in respect thereof, including Obligations owed to the Collateral
Trustee under the Secured Debt Documents.

 

11



--------------------------------------------------------------------------------

“Required Priority Debtholders” means (i) the Priority Bank Debt Secured Parties
and (ii) the holders of the Series of Priority Lien Debt comprising the largest
portion of the outstanding Priority Lien Debt.

“Responsible Officer” means, with respect to the Collateral Trustee or any
Priority Debt Representative, any officer of the Collateral Trustee or any
officer of such Priority Debt Representative, as the case may be, including, in
either case, any managing director, director, vice president, assistant vice
president, associate, trust officer or any other officer of the Collateral
Trustee or such Priority Debt Representative, as the case may be, who
customarily performs functions similar to those performed by the Persons who at
the time will be such officers, respectively, or to whom any matter related
hereto is referred because of such Person's knowledge of and familiarity with
the particular subject and who will have direct responsibility for the
administration of this Agreement.

“Revolver Agent” means the Administrative Agent under the Senior Credit
Agreement.

“Secured Debt Default” means any event or condition which, under the terms of
any credit agreement, indenture or other agreement governing any Series of
Priority Lien Debt causes, or permits holders of Priority Lien Debt outstanding
thereunder (with or without the giving of notice or lapse of time, or both, and
whether or not notice has been given or time has lapsed) to cause, the Priority
Lien Debt outstanding thereunder to become immediately due and payable.

“Secured Debt Documents” means, collectively, the Priority Bank Debt Documents,
the Note Documents and the indenture or agreement governing each other Series of
Priority Lien Debt and all other agreements governing, securing or relating to
any Priority Lien Obligations.

“Secured Debtholder” means, at any time, a Person that is at that time the
holder of any Priority Lien Debt or has any commitment with respect to any
Priority Lien Debt or the issuance of any letters of credit under any Secured
Debt Document or the making of any loans under any Secured Debt Document.

“Secured Parties” means the holders of Priority Lien Obligations, any Priority
Debt Representatives and the Collateral Trustee.

“Security Documents” means this Agreement and one or more security agreements,
debentures, pledge agreements, collateral assignments, mortgages, collateral
agency agreements, control agreements, deeds of trust or other grants or
transfers for security executed and delivered by the Borrower and each other
Obligor creating (or purporting to create) a Lien upon Collateral in favor of
the Collateral Trustee, for the benefit of the Priority Bank Debt Secured
Parties, the Other Priority Lien Secured Parties or both of them, in each case,
as amended, supplemented, amended and restated or otherwise modified and in
effect from time to time, in accordance with its terms.

“Senior Credit Agreement” has the meaning set forth in the recitals.

“Senior Indenture” has the meaning set forth in the recitals.

 

12



--------------------------------------------------------------------------------

“Senior Notes” has the meaning set forth in the recitals.

“Series of Priority Lien Debt” means, severally, the Senior Notes, the
Guarantees of the Senior Notes, the Indebtedness under the Senior Credit
Agreement, the Guarantees of the Senior Credit Agreement and each other issue or
series of Priority Lien Debt for which a single transfer register is maintained,
and for purposes hereof, Hedge Obligations owed to Lender Hedge Providers will
be treated as part of the same Series of Priority Lien Debt as the other
Priority Lien Debt owed to such Lender Hedge Provider or its Affiliate.

“S&P” means Standard & Poor's Ratings Services and its successors and assigns.

“Subsidiary” means, with respect to any specified Person:

(1) any corporation, association or other business entity of which more than 50%
of the total voting power of the Voting Stock is at the time owned or
controlled, directly or indirectly, by such Person or one or more of the other
Subsidiaries of that Person (or a combination thereof); and

(2) any partnership (a) the sole general partner or the managing general partner
of which is such Person or a Subsidiary of such Person or (b) the only general
partners of which are such Person or one or more Subsidiaries of such Person (or
any combination thereof).

“Trust Estate” has the meaning set forth in Section 2.1.

“UCC” means the Uniform Commercial Code as in effect from time to time in any
applicable jurisdiction.

“Voting Stock” of any Person as of any date means the Capital Stock of such
Person that is ordinarily entitled to vote in the election of the Board of
Directors of such Person.

1.2 Rules of Interpretation.

 

  (a) All terms used in this Agreement that are defined in Article 9 of the UCC
and not otherwise defined herein have the meanings assigned to them in Article 9
of the UCC.

 

  (b) Unless otherwise indicated, any reference to any agreement or instrument
will be deemed to include a reference to that agreement or instrument as
assigned, amended, supplemented, amended and restated, or otherwise modified and
in effect from time to time or replaced in accordance with the terms of this
Agreement.

 

  (c)

The use in this Agreement of the word “include” or “including,” when following
any general statement, term or matter, will not be construed to limit such
statement, term or matter to the specific items or matters set forth immediately
following such word or to similar items or matters, whether or not nonlimiting
language (such as “without limitation” or “but not limited to” or words of
similar

 

13



--------------------------------------------------------------------------------

 

import) is used with reference thereto, but will be deemed to refer to all other
items or matters that fall within the broadest possible scope of such general
statement, term or matter. The word “will” shall be construed to have the same
meaning and effect as the word “shall.”

 

  (d) References to “Sections,” “clauses,” “recitals” and the “preamble” will be
to Sections, clauses, recitals and the preamble, respectively, of this Agreement
unless otherwise specifically provided. References to “Articles” will be to
Articles of this Agreement unless otherwise specifically provided. References to
“Exhibits” will be to Exhibits to this Agreement unless otherwise specifically
provided.

 

  (e) Notwithstanding anything to the contrary in this Agreement, any references
contained herein to any section, clause, paragraph, definition or other
provision of the Senior Indenture (including any definition contained therein)
shall be deemed to be a reference to such section, clause, paragraph, definition
or other provision as in effect on the date of this Agreement; provided, that
any reference to any such section, clause, paragraph or other provision shall
refer to such section, clause, paragraph or other provision of the Senior
Indenture (including any definition contained therein) as amended or modified
from time to time if such amendment or modification has been (1) made in
accordance with the Senior Indenture and (2) approved by an Act of the
Instructing Debtholders in a writing delivered to the applicable Priority Debt
Representatives and the Collateral Trustee. Notwithstanding the foregoing,
whenever any term used in this Agreement is defined or otherwise incorporated by
reference to the Senior Indenture, such reference shall be deemed to have the
same effect as if such definition or term had been set forth herein in full and
such term shall continue to have the meaning established pursuant to the Senior
Indenture notwithstanding the termination or expiration of the Senior Indenture
or redemption of all Obligations evidenced thereby.

 

  (f) This Agreement and the other Security Documents will be construed without
regard to the identity of the Party who drafted it and as though the Parties
participated equally in drafting it. Consequently, each of the Parties
acknowledges and agrees that any rule of construction that a document is to be
construed against the drafting Party will not be applicable either to this
Agreement or the other Security Documents.

 

  (g) In the event of any conflict between any terms and provisions set forth in
this Agreement and those set forth in any other Security Document, the terms and
provisions of this Agreement shall supersede and control the terms and
provisions of such other Security Document.

 

14



--------------------------------------------------------------------------------

ARTICLE 2

THE TRUST ESTATE; AGREEMENTS AMONG SECURED DEBTHOLDERS

2.1 Declaration of Trust

To secure the payment of the Priority Lien Obligations and in consideration of
the premises and the mutual agreements set forth in this Agreement, each of the
Obligors hereby grants to the Collateral Trustee, and the Collateral Trustee
hereby accepts and agrees to hold, in trust under this Agreement for the benefit
of all present and future holders of Priority Lien Obligations, all of such
Obligor's right, title and interest in, to and under all Collateral granted to
the Collateral Trustee under any Security Document for the benefit of the
Priority Bank Debt Secured Parties, the Other Priority Lien Secured Parties or
both of them, together with all of the Collateral Trustee's right, title and
interest in, to and under the Security Documents, and all interests, rights,
powers and remedies of the Collateral Trustee thereunder or in respect thereof
and all cash and non-cash proceeds thereof (collectively, the “Trust Estate”).

The Collateral Trustee and its successors and assigns under this Agreement will
hold the Trust Estate in trust for the benefit solely and exclusively of all
present and future holders of Priority Lien Obligations as security for the
payment of all present and future Priority Lien Obligations.

Notwithstanding the foregoing, if at any time:

 

  (a) all Liens securing the Priority Lien Obligations have been released as
provided in Section 5.1;

 

  (b) the Collateral Trustee holds no other property in trust as part of the
Trust Estate;

 

  (c) no monetary obligation (other than indemnification and other contingent
obligations not then due and payable and outstanding letters of credit and
bankers' acceptances that have been cash collateralized as provided in the
Secured Debt Documents) is outstanding and payable under this Agreement to the
Collateral Trustee or any of its co-trustees, agents or sub-agents (whether in
an individual or representative capacity); and

 

  (d) the Borrower delivers to the Collateral Trustee an Officers' Certificate
stating that all Liens of the Collateral Trustee have been released in
compliance with all applicable provisions of the Secured Debt Documents and that
the Obligors are not required by any Secured Debt Document to grant any Lien
upon any property to secure the Priority Lien Obligations,

then the senior trust arising hereunder will terminate, except that,
notwithstanding such termination, all provisions set forth in Sections 10.10 and
10.11 enforceable by the Collateral Trustee or any of its co-trustees, agents or
sub-agents (whether in an individual or representative capacity) will remain
enforceable in accordance with their terms.

The Parties further declare and covenant that the Trust Estate will be held and
distributed by the Collateral Trustee subject to the further agreements herein.

2.2 Special Rights in Insolvency Proceedings

 

  (a) If in any Insolvency Proceeding, the holders of Priority Lien Obligations
by an Act of Instructing Debtholders consent to any order:

 

  (i) for use of cash collateral;

 

15



--------------------------------------------------------------------------------

  (ii) approving a debtor-in-possession financing secured by a Lien that is
senior to or on a parity with all Priority Liens upon any property of the estate
in such Insolvency Proceeding;

 

  (iii) granting any relief on account of Priority Lien Obligations as adequate
protection (or its equivalent) for the benefit of the holders of Priority Lien
Obligations in the Collateral subject to Priority Liens; or

 

  (iv) relating to a sale of assets of the Borrower or any other Obligor that
provides, to the extent the assets sold are to be free and clear of Liens, that
all Priority Liens will attach to the proceeds of the sale;

then, the other Secured Parties, in their capacity as holders or representatives
of secured claims, will not oppose or otherwise contest the entry of such order,
so long as none of such holders in any respect opposes or otherwise contests any
request made by any other Secured Party for the grant to the Collateral Trustee,
for the benefit of such Secured Parties, of a junior Lien upon any property on
which a Lien is (or is to be) granted under such order to secure the Priority
Lien Obligations, co-extensive in all respects with, but subordinated to, such
Lien and all Priority Liens on such property.

Notwithstanding the foregoing, both before and during an Insolvency Proceeding,
the other Secured Parties may take any actions and exercise any and all rights
that would otherwise be available to a holder of unsecured claims, including,
without limitation, the commencement of Insolvency Proceedings against the
Borrower or any Obligors in accordance with applicable law; provided, however,
that, both before and during an Insolvency Proceeding, such other Secured
Parties may not challenge the validity, enforceability, perfection or priority
of the Priority Liens.

 

  (b) No Secured Party other than the Priority Debt Representatives of the
Required Priority Debtholders will file or prosecute in any Insolvency
Proceeding any motion for adequate protection (or any comparable request for
relief) based upon their interest in the Collateral under the Priority Liens,
except that such Secured Party may freely seek and obtain relief: (A) granting a
junior Lien co-extensive in all respects with, but subordinated to, all Liens
granted in such Insolvency Proceeding to, or for the benefit of, the holders of
Priority Lien Obligations; or (B) in connection with the confirmation of any
plan of reorganization or similar dispositive restructuring plan of the Borrower
or any other Obligor.

 

  (c) The Other Priority Lien Secured Parties hereby agree that they shall not
propose, support or vote for, or encourage or solicit any party to propose,
support or vote for, any plan of reorganization or liquidation of the Borrower
or any other Obligor that results in Priority Bank Debt Secured Parties
receiving anything other than cash on the effective date of such plan, unless
such plan is acceptable to the Required Lenders (as defined in the Senior Credit
Agreement) in their sole and absolute discretion.

 

16



--------------------------------------------------------------------------------

  (d) The Priority Bank Debt Secured Parties hereby agree that they shall not
propose, support or vote for, or encourage or solicit any party to propose,
support or vote for, any plan of reorganization or liquidation of the Borrower
or any other Obligor that results in Other Priority Lien Secured Parties
receiving anything other than cash on the effective date of such plan, unless
such plan is acceptable to a majority of such Other Priority Lien Secured
Parties in their sole and absolute discretion.

 

  (e) Any decision to credit bid in connection with any sale of assets of the
Borrower or any other Obligor under Section 363 of the Bankruptcy Code shall
require that an Act of Instructing Debtholders (without giving effect to the
second paragraph in such definition) be given to the Collateral Trustee, unless
the Priority Bank Debt Obligations are repaid in full in cash in connection
therewith. For the avoidance of doubt, no individual Secured Party shall have
the right to credit bid the Priority Lien Obligations owed to such Secured
Party.

2.3 Collateral Shared Equally and Ratably. The Parties agree that the payment
and satisfaction of all of the Priority Lien Obligations will be secured equally
and ratably by the Liens established in favor of the Collateral Trustee for the
benefit of the Secured Parties. It is understood and agreed that nothing in this
Section 2.3 is intended to alter the priority of the payment in respect of the
Collateral and the proceeds thereof among Secured Parties belonging to different
Series of Priority Lien Debt as provided in this Agreement

2.4 Purchase Right. The Priority Bank Debt Secured Parties agree that at any
time that an Act of Instructing Debtholders or any action by the Required
Priority Debtholders is required or requested to be given hereunder and there is
disagreement between the Revolver Agent and the applicable Priority Debt
Representative as to the instruction to be given or the action to be taken, the
Priority Bank Debt Secured Parties will offer the Other Priority Lien Secured
Parties (by delivery of a notice of such offer to the Other Priority Debt
Representatives) the option to purchase the entire aggregate amount of
outstanding Priority Bank Debt Obligations (including unfunded commitments under
the Senior Credit Agreement) at par plus accrued interest (without regard to any
prepayment penalty or premium), without warranty or representation or recourse,
on a pro rata basis across Priority Bank Debt Secured Parties. The Other
Priority Lien Secured Parties shall irrevocably accept or reject such offer
within ten (10) Business Days of the receipt by the Other Priority Debt
Representatives thereof and the parties shall endeavor to close promptly
thereafter. If any Other Priority Lien Secured Parties accept such offer, it
shall be exercised pursuant to one or more Par/Near Par Trade Confirmations
published by The Loan Syndications and Trading Association, Inc. or other
documentation mutually acceptable to each of the Revolver Agent and the Priority
Debt Representative with respect to the accepting Other Priority Lien Secured
Parties. If the Other Priority Lien Secured Parties reject such offer (or do not
so irrevocably accept such offer within the required timeframe), the Priority
Bank Debt Secured Parties shall have no further obligations pursuant to this
Section 2.4.

 

17



--------------------------------------------------------------------------------

ARTICLE 3

OBLIGATIONS AND POWERS OF COLLATERAL TRUSTEE

3.1 Undertaking of the Collateral Trustee.

 

  (a) Subject to, and in accordance with, this Agreement, the Collateral Trustee
will, as trustee, for the benefit solely and exclusively of the present and
future Secured Parties:

 

  (i) accept, enter into, hold, maintain, administer and enforce all Security
Documents, including all Collateral subject thereto, and all Liens created
thereunder, perform its obligations under the Security Documents and protect,
exercise and enforce the interests, rights, powers and remedies granted or
available to it under, pursuant to or in connection with the Security Documents;

 

  (ii) take all lawful and commercially reasonable actions permitted under the
Security Documents that it may deem necessary or advisable to protect or
preserve its interest in the Collateral subject thereto and such interests,
rights, powers and remedies;

 

  (iii) deliver and receive notices pursuant to the Security Documents;

 

  (iv) sell, assign, collect, assemble, foreclose on, institute legal
proceedings with respect to, or otherwise exercise or enforce the rights and
remedies of a secured party (including a mortgagee, trust deed beneficiary and
insurance beneficiary or loss payee) with respect to the Collateral under the
Security Documents and its other interests, rights, powers and remedies;

 

  (v) remit as provided in Section 3.4 all cash proceeds received by the
Collateral Trustee from the collection, foreclosure or enforcement of its
interest in the Collateral under the Security Documents or any of its other
interests, rights, powers or remedies;

 

  (vi) execute and deliver amendments to the Security Documents as from time to
time authorized by an Act of Instructing Debtholders accompanied by an Officers'
Certificate to the effect that the amendment was permitted by each applicable
Secured Debt Document; and

 

  (vii) release any Lien granted to it by any Security Document upon any
Collateral if and as required by Section 5.1(b).

 

  (b) Each Party to this Agreement acknowledges and consents to the undertaking
of the Collateral Trustee set forth in Section 3.1(a) and agrees to each of the
other provisions of this Agreement applicable to it.

 

18



--------------------------------------------------------------------------------

  (c) Notwithstanding anything to the contrary contained in this Agreement, the
Collateral Trustee will not commence any exercise of remedies or any foreclosure
actions or otherwise take any action or proceeding against any of the Collateral
(other than actions as necessary to prove, protect or preserve the Liens
securing the Priority Lien Obligations) unless and until it shall have received
a Notice of Actionable Default, and then only in accordance with the provisions
of this Agreement.

3.2 Release or Subordination of Liens.

The Collateral Trustee will not release or subordinate any Lien of the
Collateral Trustee or consent to the release or subordination of any Lien of the
Collateral Trustee, except:

 

  (a) as directed by an Act of Instructing Debtholders accompanied by an
Officers' Certificate to the effect that the release or subordination was
permitted by each applicable Secured Debt Document;

 

  (b) as required by Article 5; or

 

  (c) as ordered pursuant to applicable law under a final and non-appealable
order or judgment of a court of competent jurisdiction.

3.3 Remedies Upon Actionable Default

If the Collateral Trustee at any time receives a Notice of Actionable Default,
the Collateral Trustee will promptly deliver written notice thereof to each
Priority Debt Representative. Thereafter, the Collateral Trustee shall await
direction by an Act of Instructing Debtholders and will act, or decline to act,
as directed by an Act of Instructing Debtholders, in the exercise and
enforcement of the Collateral Trustee's interests, rights, powers and remedies
in respect of the Collateral or under the Security Documents or applicable law
and, following the initiation of such exercise of remedies, the Collateral
Trustee will act, or decline to act, with respect to the manner of such exercise
of remedies as directed by an Act of Instructing Debtholders. Unless it has been
directed to the contrary by an Act of Instructing Debtholders, the Collateral
Trustee in any event may (but will not be obligated to) take or refrain from
taking such action with respect to any Actionable Default as it may deem
advisable and in the best interest of the holders of Priority Lien Obligations.

3.4 Application of Proceeds.

 

  (a) The Collateral Trustee will apply the proceeds of any collection, sale,
foreclosure or other realization upon any Collateral and the proceeds of any
insurance policy, including any title insurance policy, in the following order
of application and pursuant to wiring instructions as specified in an Act of
Instructing Debtholders:

 

  (i) FIRST, to the payment of all amounts payable under this Agreement on
account of the Collateral Trustee's direct or indirect fees and any reasonable
legal fees, costs and expenses or other liabilities of any kind incurred by the
Collateral Trustee or any co-trustee or agent in connection with this Agreement
or any other Security Document;

 

19



--------------------------------------------------------------------------------

  (ii) SECOND, to the Revolver Agent for application to the payment of all
outstanding Priority Bank Debt and any other Priority Bank Debt Obligations that
are then due and payable in such order as may be provided in the Priority Bank
Debt Documents in an amount sufficient to pay in full in cash all outstanding
Priority Bank Debt and all other Priority Bank Debt Obligations that are then
due and payable (including all interest accrued thereon after the commencement
of any Insolvency Proceeding at the rate, including any applicable post-default
rate, specified in the Priority Bank Debt Documents, even if such interest is
not enforceable, allowable or allowed as a claim in such proceeding, and
including the discharge or cash collateralization (at the lower of (1) 105% of
the aggregate undrawn amount and (2) the percentage of the aggregate undrawn
amount required for release of Liens under the terms of the applicable Priority
Bank Debt Document) of all outstanding letters of credit and bankers'
acceptances constituting Priority Bank Debt);

 

  (iii) THIRD, to the respective Other Priority Debt Representatives for
application to the payment of all outstanding Other Priority Lien Debt and any
Other Priority Lien Obligations that are then due and payable in such order as
may be provided in the applicable Secured Debt Documents in an amount sufficient
to pay in full in cash all outstanding Other Priority Lien Debt and all Other
Priority Lien Obligations that are then due and payable (including all interest
accrued thereon after the commencement of any Insolvency Proceeding at the rate,
including any applicable post-default rate, specified in the applicable Secured
Debt Documents, even if such interest is not enforceable, allowable or allowed
as a claim in such proceeding, and including the discharge or cash
collateralization (at the lower of (1) 105% of the aggregate undrawn amount and
(2) the percentage of the aggregate undrawn amount required for release of Liens
under the terms of the applicable Secured Debt Documents) of all outstanding
letters of credit and bankers' acceptances constituting Other Priority Lien
Debt); and

 

  (iv) FOURTH, any surplus remaining after the irrevocable and unconditional
payment in full in cash of all of the Priority Lien Obligations entitled to the
benefit of such Collateral will be paid to the Borrower or the other applicable
Obligors, as the case may be, or their respective successors or assigns, or as a
court of competent jurisdiction may direct.

 

  (b)

Prior to the discharge of the Priority Bank Debt Obligations, if any Other
Priority Debt Representative or any holder of Other Priority Lien Obligations
collects or receives any proceeds in respect of the Priority Lien Obligations
that should have been applied to the payment of the Priority Bank Debt
Obligations in accordance with clause (a) above and was not so applied, whether
after the commencement of

 

20



--------------------------------------------------------------------------------

 

an Insolvency Proceeding or otherwise, such Other Priority Debt Representative
or such holder of a Priority Lien Obligation, as the case may be, will forthwith
deliver the same to the Revolver Agent, for the account of the holders of the
Priority Bank Debt Obligations, in the form received, duly endorsed to the
Collateral Trustee, for the account of the holders of the Priority Bank Debt
Obligations to be applied in accordance with clause (a) above.

Until so delivered, such proceeds will be held by such Other Priority Debt
Representative or such holder of a Priority Lien Obligation, as the case may be,
for the benefit of the holders of the Priority Bank Debt Obligations. This
Section 3.4(b) shall not apply to payments received by any holder of Other
Priority Lien Obligations if such payments are not proceeds of any collection,
sale, foreclosure or other realization upon any Collateral.

3.5 Powers of the Collateral Trustee.

 

  (a) The Collateral Trustee is irrevocably authorized and empowered to enter
into and perform its obligations and protect, perfect, exercise and enforce its
interest, rights, powers and remedies under the Security Documents and
applicable law and in equity and to act as set forth in this Article 3 or as
requested in any lawful directions given to it from time to time in respect of
any matter by an Act of Instructing Debtholders.

 

  (b) No Priority Debt Representative, Secured Debtholder or other holder of
Priority Lien Obligations will have any liability whatsoever for any act or
omission of the Collateral Trustee.

3.6 Documents and Communications. The Collateral Trustee will permit each
Priority Debt Representative and each Secured Debtholder upon reasonable written
notice from time to time to inspect and copy, at the cost and expense of the
Party requesting such copies, any and all Security Documents and other
documents, notices, certificates, instructions or communications received by the
Collateral Trustee in its capacity as such.

3.7 For Sole and Exclusive Benefit of Holders of Priority Lien Obligations. The
Collateral Trustee will accept, hold, administer and enforce all Liens at any
time transferred or delivered to it and all other interests, rights, powers and
remedies at any time granted to or enforceable by the Collateral Trustee and all
other property of the Trust Estate solely and exclusively for the benefit of the
present and future holders of present and future Priority Lien Obligations, and
will distribute all proceeds received by it in realization thereon or from
enforcement thereof solely and exclusively pursuant to the provisions of
Section 3.4.

3.8 Additional Priority Lien Debt.

 

  (a) The Collateral Trustee will, as trustee hereunder, perform its
undertakings set forth in Section 3.1(a) with respect to each holder of Priority
Lien Obligations of a Series of Priority Lien Debt that is issued or incurred
after the date hereof that:

 

  (i) holds Priority Lien Obligations that are identified as Priority Lien Debt
in accordance with the procedures set forth in Section 3.8(b); and

 

21



--------------------------------------------------------------------------------

  (ii) signs, through its designated Priority Debt Representative identified
pursuant to Section 3.8(b), a Collateral Trust Joinder.

 

  (b) The Borrower or other applicable Obligor will be permitted to designate as
additional Secured Debtholders hereunder each Person who is, or who becomes, the
registered holder of Priority Lien Debt incurred by the Borrower or such other
Obligor after the date of this Agreement in accordance with the terms of the
Secured Debt Documents. The Borrower or other applicable Obligor may effect such
designation by delivering to the Collateral Trustee, with copies to each
previously identified Priority Debt Representative, each of the following:

 

  (i) an Officers’ Certificate stating that the Borrower or such other Obligor
intends to incur additional Priority Lien Debt secured by the Collateral (“New
Priority Lien Debt”) which will be Priority Lien Debt permitted by each
applicable Secured Debt Document to be secured by a Priority Lien on a pari
passu basis with all previously existing Priority Lien Debt;

 

  (ii) evidence that the Borrower or such other Obligor has duly authorized,
executed (if applicable) and recorded (or caused to be recorded) in each
appropriate governmental office all relevant financing statements, filings and
recordations, if any, to ensure that the New Priority Lien Debt is secured by
the Collateral; and

 

  (iii) a written notice specifying the name and address of the Priority Debt
Representative for such series of New Priority Lien Debt for purposes of
Section 10.8.

Notwithstanding the foregoing, nothing in this Agreement will be construed to
allow the Borrower or any other Obligor to incur additional Indebtedness unless
otherwise permitted by the terms of the Secured Debt Documents.

 

  (c) In the case of a Lender Hedge Provider:

 

  (i) unless such Lender Hedge Provider signs a Collateral Trust Joinder, the
execution or Joinder of this Agreement by the Revolver Agent shall bind such
Lender Hedge Provider (or, if such Lender Hedge Provider is an Affiliate of a
Lender, such execution shall bind such Affiliate, and such Lender shall be
jointly and severally liable for the obligations of such Affiliate, as a Secured
Party hereunder) and in either case such Lender Hedge Provider shall be deemed
to have executed a Collateral Trust Joinder for the purposes of this Agreement;
and

 

  (ii) the Priority Debt Representative of such Lender Hedge Provider shall be
the Revolver Agent.

 

22



--------------------------------------------------------------------------------

ARTICLE 4

HEDGING

4.1 Hedge Obligations Secured by Priority Liens. Upon compliance with
Section 3.8 and subject to Section 4.2, all Hedge Obligations, to the extent
permitted by each of the applicable Secured Debt Documents, shall form part of
the Priority Lien Debt and shall be entitled to be secured by and receive the
benefits of the Priority Lien Debt in the manner set forth in this Agreement.

4.2 Limitation on Rights of Hedge Providers. No Hedge Provider shall be entitled
to vote on, consent to, or provide instructions to the Collateral Trustee on any
matter under or in connection with this Agreement related to any Obligor (other
than an amendment to this Agreement) unless the only Priority Lien Obligations
outstanding are Hedge Obligations. A Hedge Provider shall be entitled to
participate in the proceeds of realization of any enforcement action initiated
by the Collateral Trustee in accordance with the terms hereof and deliver a
notice to the Collateral Trustee indicating the same but cannot vote on, consent
to, or provide instructions to the Collateral Trustee on any matter under or in
connection with any such enforcement action. Notwithstanding the foregoing,
nothing in this Section 4.2 shall limit any other rights or remedies any Hedge
Provider may have under the Hedging Agreements to which it is a party or
applicable law.

4.3 Hedge Reporting. The Borrower shall provide to the Collateral Trustee and
each Priority Debt Representative, upon reasonable request therefor, a summary
of all of its then outstanding Hedge Obligations together with such particulars
as will allow the Collateral Trustee to calculate any amounts to be distributed
to the holders of Priority Lien Debt from time to time in accordance with the
terms of this Agreement.

ARTICLE 5

OBLIGATIONS ENFORCEABLE BY THE BORROWER AND THE OTHER

OBLIGORS

5.1 Release of Liens.

 

  (a) The Collateral Trustee shall release its Liens upon the Collateral
pursuant to Section 5.1(b) below:

 

  (i) in whole, upon (A) payment in full and discharge of all outstanding
Priority Lien Debt and all other Priority Lien Obligations that are due and
payable at the time all of the Priority Lien Debt is paid in full and discharged
and (B) termination or expiration of all commitments to extend credit under all
Secured Debt Documents and the cancellation or termination or cash
collateralization (at the lower of (1) 105% of the aggregate undrawn amount and
(2) the percentage of the aggregate undrawn amount required for release of Liens
under the terms of the applicable Secured Debt Documents) of all outstanding
letters of credit and bankers' acceptances issued pursuant to any Secured Debt
Documents;

 

23



--------------------------------------------------------------------------------

  (ii) as to any Collateral that is sold, transferred or otherwise disposed of
by the Borrower or any other Obligor in a transaction or other circumstance that
is not prohibited by the Secured Debt Documents, at the time of such sale,
transfer or other disposition or to the extent of the interest sold, transferred
or otherwise disposed of; and

 

  (iii) as to any Collateral other than Collateral being released pursuant to
clause (i) or (ii) of this paragraph (a), if (A) consent to the release of that
Collateral has been given by an Act of Instructing Debtholders; provided, that
if such Collateral represents all or substantially all of the Collateral,
consent to release of such Collateral has been given by the requisite percentage
or number of holders of each Series of Priority Lien Debt at the time
outstanding as provided for in the applicable Secured Debt Documents and (B) the
Borrower has delivered an Officers’ Certificate to the Collateral Trustee
certifying that any such necessary consents have been obtained; provided, that
the Collateral Trustee receives a copy of the Act of Instructing Debtholders
referred to in clause (A) above.

 

  (b) The Collateral Trustee agrees for the benefit of the Borrower and the
other Obligors that if the Collateral Trustee at any time receives:

 

  (i) an Officers’ Certificate stating that (A) the signing officers have read
Article 5 of this Agreement and understand the provisions and the definitions
relating hereto, (B) such officers have made such examination or investigation
as is necessary to enable them to express an informed opinion as to whether or
not the conditions precedent in this Agreement and all other Secured Debt
Documents, if any, relating to the release of the Collateral have been complied
with, (C) in the opinion of such officers, such conditions precedent, if any,
have been complied with and (D) such disposition is in compliance with the
applicable Secured Debt Documents;

 

  (ii) the proposed instrument or instruments releasing such Lien as to such
property in recordable form, if applicable; and

 

  (iii) any documents required in order to comply with Section 314 of the Trust
Indenture Act;

then, at the Borrower’s expense, the Collateral Trustee will execute (with such
acknowledgements and/or notarizations as are required) and deliver such release
to the Borrower or other applicable Obligor on or before the later of (A) the
date specified in such request for such release and (B) the fourth Business Day
after the date of receipt of the items required by this Section 5.1(b) by the
Collateral Trustee, unless the Collateral Trustee receives written notice from a
Priority Debt Representative that it disputes the accuracy of any of the
foregoing items prior to the expiry of such four Business Day period.

 

24



--------------------------------------------------------------------------------

  (c) Notwithstanding Section 5.1(a), upon the occurrence of the following, the
Collateral Trustee's Lien on the applicable Collateral specified below shall
automatically, without further action, be released:

 

  (i) with respect to any sale, transfer or other disposition of all or a
majority of the Capital Stock issued by any Obligor to a Person that is not an
Affiliate of the Borrower, provided, that such sale, transfer or other
disposition does not violate the terms of any Secured Debt Document, upon such
sale, transfer or other disposition, the Lien of the Security Documents in such
Capital Stock issued by such Obligor and in the Collateral granted by such
Obligor shall automatically, without further action, be released;

 

  (ii) with respect to any Collateral that shall be sold, transferred or
otherwise disposed of in the ordinary course of business, provided, that such
sale, transfer or other disposition does not violate the terms of any Secured
Debt Document, upon such sale, transfer or other disposition, the Lien of the
Security Documents in such Collateral shall automatically, without further
action, be released;

 

  (iii) with respect to any Capital Stock issued by any Obligor (other than the
Borrower) that is dissolved, provided, that such dissolution does not violate
the terms of any Secured Debt Document, upon such dissolution, the Lien of the
Security Documents in such Capital Stock issued by such Obligor shall
automatically, without further action, be released;

 

  (iv) with respect to any accounts and related rights of any Obligor subject to
any monetization or securitization transaction, provided that such transaction
does not violate the terms of any Secured Debt Document, upon the effectiveness
of such transaction, the Lien of the Security Documents in such accounts and
related rights, shall automatically, without further action, be released;

 

  (v) unless an Actionable Default shall have occurred and be continuing and the
Collateral Trustee shall have received an Act of Instructing Debtholders to the
contrary, with respect to amounts withdrawn from any accounts by any Obligor
pursuant to, and in accordance with, the applicable Security Documents with
respect thereto, and in each case applied to pay third-party liabilities in the
ordinary course of business or to make Restricted Payments (as defined in the
Senior Indenture) but only to the extent in compliance with each other Secured
Debt Document, upon such application, the Lien of the Security Documents in such
amounts shall automatically, without further action, be released;

 

  (vi) with respect to amounts distributed by the Collateral Trustee pursuant
to, and in accordance with the provisions of this Agreement, upon such
distribution, the Lien of the Security Documents in such amounts shall
automatically, without further action, be released; and

 

25



--------------------------------------------------------------------------------

  (vii) with respect to any Collateral for which the release of the Lien of the
Security Documents is provided for pursuant to a provision of any Security
Document, the Lien of the Security Documents on such Collateral shall
automatically, without further action, hereunder be released as provided for in
such provision;

and, in each such case, upon request of the Borrower and at the Borrower’s
expense, the Collateral Trustee will execute (with such acknowledgements and/or
notarizations as are required) and deliver evidence of such release to the
Borrower.

 

  (d) The Collateral Trustee hereby agrees that:

 

  (i) in the case of any release pursuant to clause (ii) of Section 5.1(a), if
the terms of any such sale, transfer or other disposition require the payment of
the purchase price to be contemporaneous with the delivery of the applicable
release, then, at the written request of and at the expense of the Borrower or
other applicable Obligor, the Collateral Trustee will deliver the release under
customary escrow arrangements that permit such contemporaneous payment and
delivery of the release; and

 

  (ii) at any time when a Secured Debt Default under a Series of Priority Lien
Debt has occurred and is continuing, within one Business Day of the receipt by
it of any Act of Instructing Debtholders pursuant to Section 5.1(a)(iii), the
Collateral Trustee will deliver a copy of such Act of Instructing Debtholders to
each Priority Debt Representative.

 

  (e) Each Priority Debt Representative hereby agrees that:

 

  (i) as soon as reasonably practicable after receipt of an Officers'
Certificate pursuant to Section 5.1(b)(i) but in any event no later than the
fifth Business Day after receipt of such certificate, it will, to the extent
required by such Section, either provide (A) the written confirmation required
by Section 5.1(b), (B) a written statement that it has not received the
necessary documents required by the applicable Secured Debt Documents to enable
it to confirm that such release is permitted by Section 5.1(a) or (C) a request
for further information from the Borrower reasonably necessary to determine
whether the proposed release is permitted by Section 5.1(a) and after receipt of
such information such Priority Debt Representative will as soon as reasonably
practicable but in any event no later than the fifth Business Day after receipt
of such information either provide the written confirmation or statement
required pursuant to clause (A) or (B), as applicable; and

 

  (ii) within one Business Day of the receipt by it of any notice from the
Collateral Trustee pursuant to Section 5.1(d)(ii), such Priority Debt
Representative will deliver a copy of such notice to each registered holder of
the Series of Priority Lien Debt for which it acts as Priority Debt
Representative.

 

26



--------------------------------------------------------------------------------

5.2 Delivery of Copies to Priority Debt Representatives. The Borrower will
deliver to each Priority Debt Representative a copy of each Officers’
Certificate delivered to the Collateral Trustee pursuant to Section 5.1(b),
together with copies of all documents delivered to the Collateral Trustee with
such Officers’ Certificate. The Priority Debt Representatives will not be
obligated to take notice thereof or to act thereon, subject to Section 5.1(e).

5.3 Collateral Trustee not Required to Serve, File or Record. The Collateral
Trustee is not required to serve, file, register or record any instrument
releasing or subordinating its Lien on any Collateral.

5.4 Release under Secured Debt Documents.

 

  (a) To the extent that any Secured Debt Document provides that all or any
Obligations thereunder are to be released from any claims in the Liens of the
Collateral Trustee upon the Collateral, in any such case in accordance with the
terms of such Secured Debt Document, the Liens of the Collateral Trustee upon
the Collateral shall no longer secure such Obligations.

 

  (b) Upon the release of any Guarantor that is a Subsidiary of its Obligations
under (i) any Secured Debt Document in accordance with the terms thereof, the
Liens of the Collateral Trustee upon the Collateral granted by such Guarantor
shall no longer secure such Obligations and (ii) all Secured Debt Documents, the
Liens of the Collateral Trustee upon the Collateral granted by such Guarantor
shall no longer constitute Collateral under any Security Document.

ARTICLE 6

IMMUNITIES OF THE COLLATERAL TRUSTEE

6.1 No Implied Duty. The Collateral Trustee will not have any fiduciary duties
nor will it have responsibilities or obligations other than those expressly
assumed by it in this Agreement and the other Security Documents. The Collateral
Trustee will not be required to take any action that is contrary to applicable
law or any provision of this Agreement or the other Security Documents. The
Collateral Trustee shall have no duty to monitor compliance by the Borrower or
the other Obligors with its duties and obligations under this Agreement or the
other Security Documents, except to the extent expressly provided herein or
therein.

6.2 Appointment of Agents and Advisors. The Collateral Trustee may execute any
of the trusts or powers hereunder or perform any duties hereunder either
directly or by or through agents, legal counsel, accountants, appraisers or
other experts or advisors selected by it in good faith as it may reasonably
require for the purpose of discharging its duties hereunder and will not be
responsible for any misconduct or negligence on the part of any of them. The
Collateral Trustee may pay remuneration for all services performed for it in the
discharge of its duties hereunder without taxation for reasonable costs or fees
of any counsel or attorney. The Collateral Trustee may act and rely and shall be
protected in acting in good faith on the opinion or advice of or information
obtained from any agent, counsel, accountant, engineer, appraiser or other
expert or advisor, whether retained or employed by the Collateral Trustee or any
other Party, in relation to any matter arising in the performance of its duties
under this Agreement.

 

27



--------------------------------------------------------------------------------

6.3 Co-Collateral Trustees.

 

  (a) At any time or times, for the purposes of meeting the legal requirements
of any jurisdiction in which any of the Collateral may at the time be located,
the Borrower and the Collateral Trustee shall have power to appoint and, upon
written request of the Collateral Trustee upon the written instructions of a
Priority Debt Representative or otherwise, the Borrower shall for such purpose
join with the Collateral Trustee in the execution, delivery and performance of
all instruments and agreements necessary or proper to appoint one or more
Persons approved by the Collateral Trustee upon consultation with the Borrower
to act as co-trustee, jointly with the Collateral Trustee, of all or any part of
the Collateral, with such powers as may be provided in the instrument of
appointment, and to vest in such Person or Persons in the capacity aforesaid,
any property, title, right or power deemed necessary or desirable, subject to
the other provisions of this Section 6.3; provided that any person appointed as
a co-trustee hereunder must meet the requirements of Section 7.2. If the
Borrower does not respond to a request within 15 days after the receipt by it of
a request to do so, or in case it has received a Notice of Actionable Default,
the Collateral Trustee alone shall have power to make such appointment.

 

  (b) Should any written instrument from the Borrower be required by any
co-trustee so appointed for more fully confirming to such co-trustee such
property, title, right or power, any and all such instruments shall, on
reasonable request, be executed, acknowledged and delivered by the Borrower.

 

  (c) Every co-trustee shall, to the extent permitted by law, but to such extent
only, be appointed subject to the following terms:

 

  (i) All rights, powers, duties and obligations hereunder in respect of the
custody of securities, cash and other personal property held by, or required to
be deposited or pledged with, the Collateral Trustee hereunder, shall be
exercised solely by the Collateral Trustee.

 

  (ii) The rights, powers, duties and obligations hereby conferred or imposed
upon the Collateral Trustee in respect of any property covered by such
appointment shall be conferred or imposed upon and exercised or performed by the
Collateral Trustee or by the Collateral Trustee and such co-trustee jointly, as
shall be provided in the instrument appointing such co-trustee, except to the
extent that under any law of any jurisdiction in which any particular act is to
be performed, the Collateral Trustee shall be incompetent or unqualified to
perform such act, in which event such rights, powers, duties and obligations
shall be exercised and performed by such co-trustee.

 

28



--------------------------------------------------------------------------------

  (iii) The Collateral Trustee at any time, by an instrument in writing executed
by it, with the concurrence of the Borrower evidenced by an Officers’
Certificate, may accept the resignation of or remove any co-trustee appointed
under this Section 6.3, and, in case it has received a Notice of Actionable
Default, the Collateral Trustee shall have power to accept the resignation of,
or remove, any such co-trustee without the concurrence of the Borrower. Upon the
written request of the Collateral Trustee, the Borrower shall join with the
Collateral Trustee in the execution, delivery and performance of all instruments
and agreements necessary or proper to effectuate such resignation or removal. A
successor to any co-trustee so resigned or removed may be appointed in the
manner provided in this Section 6.3.

 

  (iv) No co-trustee hereunder shall be personally liable by reason of any act
or omission of the Collateral Trustee, or any such other trustee hereunder.

 

  (v) Any notice, direction or instruction delivered to the Collateral Trustee
shall be deemed to have been delivered to each such co-trustee.

6.4 Other Agreements. The Collateral Trustee has accepted and is bound by the
Security Documents executed by the Collateral Trustee as of the date of this
Agreement and, as directed by an Act of Instructing Debtholders, the Collateral
Trustee may execute additional Security Documents delivered to it after the date
of this Agreement, provided, however, that such additional Security Documents do
not adversely affect the rights, privileges, benefits and immunities of the
Collateral Trustee. The Collateral Trustee will not otherwise be bound by, or be
held obligated by, the provisions of any credit agreement, indenture or other
agreement governing Priority Lien Debt (other than this Agreement and the other
Security Documents).

6.5 Solicitation of Instructions.

 

  (a) The Collateral Trustee may at any time solicit written confirmatory
instructions, in the form of an Act of Instructing Debtholders, an Officers’
Certificate or an order of a court of competent jurisdiction, as to any action
that it may be requested or required to take, or that it may propose to take, in
the performance of any of its obligations under this Agreement and the other
Security Documents.

 

  (b) Any written direction given to the Collateral Trustee by an Act of
Instructing Debtholders that in the sole judgment of the Collateral Trustee
imposes, purports to impose or might reasonably be expected to impose upon the
Collateral Trustee any obligation or liability not set forth in or arising under
this Agreement and the other Security Documents will not be binding upon the
Collateral Trustee unless the Collateral Trustee elects, at its sole option, to
accept such direction.

6.6 Limitation of Liability. The Collateral Trustee will not be responsible or
liable for any action taken or omitted to be taken by it hereunder or under any
other Security Documents except for its own gross negligence, bad faith or
willful misconduct as determined by a court of competent jurisdiction.

 

29



--------------------------------------------------------------------------------

6.7 Documents in Satisfactory Form. The Collateral Trustee will be entitled to
require that all agreements, certificates, opinions, instruments and other
documents at any time submitted to it, including those expressly provided for in
this Agreement, be delivered to it in a form and with substantive provisions
reasonably satisfactory to it.

6.8 Entitled to Rely. The Collateral Trustee may conclusively rely upon, and
shall be fully protected in relying upon, any writing, certificate, notice,
statement, order or other document (including any facsimile) reasonably believed
by it to be genuine and correct and to have been signed or sent by or on behalf
of the proper Person or Persons and need not investigate any fact or matter
stated in any such document. The Collateral Trustee may seek and rely upon, and
shall be fully protected in relying upon, any judicial order or judgment, upon
any advice, opinion or statement of legal counsel, independent consultants and
other experts selected by it in good faith and upon any certification,
instruction, notice or other writing delivered to it by the Borrower or any
other Obligor in compliance with the provisions of this Agreement or delivered
to it by any Priority Debt Representative as to the Secured Debtholders for whom
it acts, without being required to determine the authenticity thereof or the
correctness of any fact stated therein or the propriety or validity of service
thereof. The Collateral Trustee may act in reliance upon any instrument
comporting with the provisions of this Agreement or any signature reasonably
believed by it to be genuine and may assume that any Person purporting to give
notice or receipt or advice or make any statement or execute any document in
connection with the provisions hereof or the other Security Documents has been
duly authorized to do so. To the extent a certificate, Officers' Certificate or
opinion of counsel is required or permitted under this Agreement to be delivered
to the Collateral Trustee in respect of any matter, the Collateral Trustee may
rely conclusively on such certificate, Officers' Certificate or opinion of
counsel as to such matter, and such certificate, Officers’ Certificate or
opinion of counsel shall be full warranty and protection to the Collateral
Trustee for any action taken, suffered or omitted by it under the provisions of
this Agreement and the other Security Documents.

6.9 Secured Debt Default. The Collateral Trustee will not be required to inquire
as to the occurrence or absence of any Secured Debt Default and will not be
affected by or required to act upon any notice or knowledge as to the occurrence
of any Secured Debt Default unless and until it receives a Notice of Actionable
Default.

6.10 Actions by Collateral Trustee. As to any matter not expressly provided for
by this Agreement or the other Security Documents, the Collateral Trustee will
act or refrain from acting as directed by an Act of Instructing Debtholders and
will be fully protected if it does so, and any action taken, suffered or omitted
pursuant to hereto or thereto shall be binding on the Secured Debtholders.

6.11 Security or Indemnity in Favor of the Collateral Trustee. The Collateral
Trustee will not be required to advance or expend any funds or otherwise incur
any financial liability in the performance of its duties or the exercise of its
powers or rights hereunder unless it has been provided with security or
indemnity reasonably satisfactory to it against any and all liability or expense
which may be incurred by it by reason of taking or continuing to take such
action.

6.12 Rights of the Collateral Trustee. In the event of any conflict between any
terms and provisions set forth in this Agreement and those set forth in any
other Security Document, the

 

30



--------------------------------------------------------------------------------

terms and provisions of this Agreement shall supersede and control the terms and
provisions of such other Security Document. In the event there is any bona fide,
good faith disagreement between the other Parties to this Agreement or any of
the other Security Documents resulting in adverse claims being made in
connection with Collateral held by the Collateral Trustee and the terms of this
Agreement or any of the other Security Documents do not unambiguously mandate
the action the Collateral Trustee is to take or not to take in connection
therewith under the circumstances then existing, or the Collateral Trustee is in
doubt as to what action it is required to take or not to take hereunder, it will
be entitled to refrain from taking any action (and will incur no liability for
doing so) until directed otherwise in writing by a request signed jointly by the
Parties entitled to give such direction or by order of a court of competent
jurisdiction. Before the Collateral Trustee acts or refrains from acting, it may
require an Officers’ Certificate or an opinion of counsel reasonably acceptable
to the Collateral Trustee, or both.

6.13 Limitations on Duty of Collateral Trustee in Respect of Collateral.

 

  (a) Beyond the exercise of reasonable care in the custody of Collateral in its
possession, the Collateral Trustee will have no duty as to any Collateral in its
possession or control or in the possession or control of any agent or bailee or
any income thereon or as to preservation of rights against prior parties or any
other rights pertaining thereto and the Collateral Trustee will not be
responsible for filing any financing or continuation statements or recording any
documents or instruments in any public office at any time or times or otherwise
perfecting or maintaining the perfection of any Lien on the Collateral. The
Collateral Trustee will be deemed to have exercised reasonable care in the
custody of the Collateral in its possession if the Collateral is accorded
treatment substantially equal to that which it accords its own property, and the
Collateral Trustee will not be liable or responsible for any loss or diminution
in the value of any of the Collateral by reason of the act or omission of any
carrier, forwarding agency or other agent or bailee selected by the Collateral
Trustee in good faith.

 

  (b) The Collateral Trustee will not be responsible for the existence,
genuineness or value of any of the Collateral or for the validity, perfection,
priority or enforceability of the Liens in any of the Collateral, whether
impaired by operation of law or by reason of any action or omission to act on
its part hereunder, except to the extent such action or omission constitutes
gross negligence, bad faith or wilful misconduct on the part of the Collateral
Trustee, for the validity or sufficiency of the Collateral or any agreement or
assignment contained therein, for the validity of the title of any Obligor to
the Collateral, for insuring the Collateral or for the payment of taxes,
charges, assessments or Liens upon the Collateral or otherwise as to the
maintenance of the Collateral. The Collateral Trustee hereby disclaims any
representation or warranty to the present and future holders of the Priority
Lien Obligations concerning the perfection of the Liens granted hereunder or in
the value of any of the Collateral.

6.14 Assumption of Rights, Not Assumption of Duties. Notwithstanding anything to
the contrary contained herein:

 

  (a) each of the parties thereto will remain liable under each of the Security
Documents (other than this Agreement) to the extent set forth therein to perform
all of their respective duties and obligations thereunder to the same extent as
if this Agreement had not been executed;

 

31



--------------------------------------------------------------------------------

  (b) the exercise by the Collateral Trustee of any of its rights, remedies or
powers hereunder will not release such parties from any of their respective
duties or obligations under the other Security Documents; and

 

  (c) the Collateral Trustee will not be obligated to perform any of the
obligations or duties of any of the parties under any of the other Security
Documents other than the Collateral Trustee.

6.15 No Liability for Clean Up of Hazardous Materials. In the event that the
Collateral Trustee is required to acquire title to an asset for any reason, or
take any managerial action of any kind in regard thereto, in order to carry out
any fiduciary or trust obligation for the benefit of another, which in the
Collateral Trustee's sole discretion may cause the Collateral Trustee to be
considered an “owner or operator” under any environmental laws or otherwise
cause the Collateral Trustee to incur, or be exposed to, any environmental
liability or any liability under any other federal, provincial or local law, the
Collateral Trustee reserves the right, instead of taking such action, either to
resign as Collateral Trustee or to arrange for the transfer of the title or
control of the asset to a court appointed receiver. The Collateral Trustee will
not be liable to any Person for any environmental liability or any environmental
claims or contribution actions under any federal, provincial or local law, rule
or regulation by reason of the Collateral Trustee's actions and conduct as
authorized, empowered and directed hereunder or relating to any kind of
discharge or release or threatened discharge or release of any hazardous
materials into the environment.

ARTICLE 7

RESIGNATION AND REMOVAL OF THE COLLATERAL TRUSTEE

7.1 Resignation or Removal of Collateral Trustee. Subject to the appointment of
a successor Collateral Trustee as provided in Section 7.2 and the acceptance of
such appointment by the successor Collateral Trustee:

 

  (a) the Collateral Trustee may resign at any time by giving not less than 30
days' notice of resignation to each Priority Debt Representative and the
Borrower;

 

  (b) the Collateral Trustee may be removed at any time, with or without cause,
by an Act of Instructing Debtholders; and

 

  (c) the Collateral Trustee may be removed by the Borrower in the event that
the Senior Credit Facility is replaced or refinanced in whole or in part from
time to time with another revolving credit facility for which General Electric
Capital Corporation is not the agent thereunder;

7.2 Appointment of Successor Collateral Trustee. Upon any such resignation or
removal, a successor Collateral Trustee may be appointed by an Act of
Instructing Debtholders in

 

32



--------------------------------------------------------------------------------

consultation with the Borrower. If no successor Collateral Trustee has been so
appointed and accepted such appointment within 30 days after the predecessor
Collateral Trustee gave notice of resignation or was removed, the retiring
Collateral Trustee may (at the expense of the Borrower), at its option, appoint
a successor Collateral Trustee, or petition a court of competent jurisdiction
for appointment of a successor Collateral Trustee, which must be a chartered
bank or trust company:

 

  (a) authorized to exercise corporate trust powers;

 

  (b) having regulatory capital of at least $100,000,000;

 

  (c) maintaining an office in Houston, Texas or New York, New York;

 

  (d) authorized to carry on business in each jurisdiction where the Collateral
is located; and

 

  (e) that is not a Priority Debt Representative.

The Collateral Trustee will fulfill its obligations hereunder until a successor
Collateral Trustee meeting the requirements of this Section 7.2 has accepted its
appointment as Collateral Trustee and the provisions of Section 7.3 have been
satisfied.

7.3 Succession. When the Person so appointed as successor Collateral Trustee
accepts such appointment:

 

  (a) such Person will succeed to and become vested with all the rights, powers,
privileges and duties of the predecessor Collateral Trustee, and the predecessor
Collateral Trustee will be discharged from its duties and obligations hereunder;
and

 

  (b) the predecessor Collateral Trustee will (at the expense of the Borrower)
promptly transfer all Liens and collateral security and other property of the
Trust Estate within its possession or control to the possession or control of
the successor Collateral Trustee and will execute instruments and assignments as
may be necessary or desirable or reasonably requested by the successor
Collateral Trustee to transfer to the successor Collateral Trustee all Liens,
interests, rights, powers and remedies of the predecessor Collateral Trustee in
respect of the Security Documents or the Trust Estate.

Thereafter the predecessor Collateral Trustee will remain entitled to enforce
the immunities granted to it in Article 6 and the provisions of Sections 10.10
and 10.11.

7.4 Merger, Conversion or Consolidation of Collateral Trustee. Any Person into
which the Collateral Trustee may be merged or converted or with which it may be
consolidated, or any Person resulting from any merger, conversion or
consolidation to which the Collateral Trustee shall be a party, or any Person
succeeding to the business of the Collateral Trustee, shall be the successor of
the Collateral Trustee pursuant to Section 7.3, provided that (a) without the
execution or filing of any paper with any Party hereto or any further act on the
part of any of the

 

33



--------------------------------------------------------------------------------

Parties hereto, except where an instrument of transfer or assignment is required
by law to effect such succession, anything herein to the contrary
notwithstanding, such Person satisfies the eligibility requirements specified in
clauses (a) through (e) of Section 7.2 and (b) prior to any such merger,
conversion or consolidation, the Collateral Trustee shall have notified the
Borrower and each Priority Debt Representative thereof in writing.

ARTICLE 8

REPRESENTATIONS AND WARRANTIES

8.1 Representations and Warranties of the Obligors. Each Obligor hereby
represents and warrants for the benefit of each Priority Debt Representative,
the Collateral Trustee and each Secured Party on the date hereof, as follows:

 

  (a) the Borrower and each other Obligor has been duly formed, validly exists,
and has all requisite organizational power and authority to conduct its business
as intended and own its assets;

 

  (b) the Borrower and each other Obligor has taken all necessary organizational
action to authorize the execution, delivery and performance of this Agreement;

 

  (c) the Borrower and each other Obligor has duly authorized, executed and
delivered this Agreement, and the execution and delivery of this Agreement by it
will not violate any applicable law binding upon it or conflict in any material
respect with any agreement to which it is a party; and

 

  (d) this Agreement constitutes valid and legally binding obligations of the
Borrower and each other Obligor, enforceable against each of them in accordance
with the terms hereof, subject only to applicable bankruptcy, insolvency and
other laws of general application limiting the enforceability of creditors'
rights and to general principles of equity, including the principle that
specific performance is an equitable remedy, available only in the discretion of
the court.

8.2 Survival of Representations and Warranties. All of the representations and
warranties set forth in Section 8.1 shall survive the execution and delivery of
this Agreement.

8.3 Concerning the Priority Debt Representatives and Collateral Trustee.

 

  (a) Each Priority Debt Representative represents and warrants to the
Collateral Trustee and each other Priority Debt Representative that it is duly
authorized to enter into this Agreement and to undertake the obligations
expressed herein to be undertaken by it.

 

  (b) The Collateral Trustee represents and warrants to the Priority Debt
Representatives that it is duly authorized to enter into this Agreement and to
undertake the obligations expressed herein to be undertaken by it.

 

34



--------------------------------------------------------------------------------

ARTICLE 9

COVENANTS

[RESERVED].

ARTICLE 10

MISCELLANEOUS PROVISIONS

10.1 Amendment and Waiver.

The Collateral Trustee, acting as directed by an Act of Instructing Debtholders,
and the Obligors may, at any time and from time to time, enter into written
amendments or agreements supplemental hereto or to any other Security Document
for the purpose of adding to or waiving any provision of this Agreement or such
Security Document, granting any consent required under any other Security
Document or changing any of the terms thereof; provided that:

 

  (a) any amendment, waiver or supplement that has the effect solely of adding
or maintaining Collateral, securing additional Priority Lien Debt that was
otherwise permitted by the terms of the Secured Debt Documents to be secured by
the Collateral or preserving or perfecting the Liens thereon or the rights of
the Collateral Trustee therein and other amendments, waivers and supplements of
a technical nature that do not impair the value of the Liens, will become
effective when executed and delivered by the Borrower or any other applicable
Obligor party thereto and the Collateral Trustee;

 

  (b) no amendment, waiver or supplement that reduces, impairs or adversely
affects the right of any Secured Debtholder

 

  (i) to vote its outstanding Priority Lien Debt as to any matter described as
subject to an Act of Instructing Debtholders (or amends the provisions of this
clause (i) or the definitions of “Act of Instructing Debtholders” or “Actionable
Default”),

 

  (ii) to share in the order of application described in Section 3.4 in the
proceeds of enforcement of or realization on any Collateral that has not been
released in accordance with the provisions described in Section 5.1 or

 

  (iii) to require that Liens securing Priority Lien Obligations be released
only as set forth in the provisions described in Section 5.1,

will become effective without the consent of the requisite percentage or number
of holders of each Series of Priority Lien Debt so affected under the applicable
Secured Debt Document; and

 

  (c) no amendment, waiver or supplement that imposes any obligation upon the
Collateral Trustee or any Priority Debt Representative or adversely affects the
rights of the Collateral Trustee or any Priority Debt Representative,
respectively, in its capacity as such will become effective without the consent
of the Collateral Trustee or such Priority Debt Representative, respectively.

 

35



--------------------------------------------------------------------------------

The Collateral Trustee will not enter into any such amendment, waiver or
supplement unless it has received an Officers' Certificate to the effect that
such amendment, waiver or supplement will not result in a breach of any
provision or covenant contained in any of the Secured Debt Documents. Prior to
executing any amendment or supplement pursuant to this Section 10.1, the
Collateral Trustee and the Priority Debt Representatives will be entitled to
receive an opinion of counsel of the Borrower to the effect that the execution
of such document is authorized or permitted hereunder, and with respect to
amendments adding Collateral, the Collateral Trustee will be entitled to an
opinion of counsel of the Borrower addressing customary perfection, and if such
additional Collateral consists of equity interests of any Person to be held by
the Collateral Trustee, priority matters with respect to such additional
Collateral.

Notwithstanding the foregoing, any amendment, waiver, supplement or other
agreement with the purpose of releasing Collateral will only become effective
with the consent of the Persons, if any, required to effect a release of such
Collateral in accordance with the requirements set forth in Section 5.1.

10.2 Voting. In connection with any matter under this Agreement requiring a vote
of holders of the Priority Lien Debt and subject to Section 4.2, each Series of
Priority Lien Debt will cast its votes as a block in accordance with the Secured
Debt Documents governing such Series of Priority Lien Debt. The amount of
Priority Lien Debt to be voted by a Series of Priority Lien Debt will equal
(a) the aggregate principal amount of Priority Lien Debt held by such Series of
Priority Lien Debt (including outstanding letters of credit whether or not then
available to be drawn and Hedge Obligations owed to Lender Hedge Providers),
plus (b) other than in connection with an exercise of remedies, the aggregate
unfunded commitments to extend credit which, when funded, would constitute
Indebtedness of such Series of Priority Lien Debt. Following and in accordance
with the outcome of the applicable vote under its Secured Debt Documents, the
Priority Debt Representative of each Series of Priority Lien Debt will cast at
the written direction of the holders that it represents all of its votes as a
block in respect of any vote under this Agreement. If a consent, approval,
waiver, determination, vote or other direction is required under any Security
Document, then upon the request of the Collateral Trustee or any other Priority
Debt Representative, each Priority Debt Representative shall promptly notify the
Collateral Trustee and each other Priority Debt Representative in writing, as of
any time that the requesting Person may specify in such request (but in no event
less than 3 Business Days from the date of such request), of (i) for the purpose
of determining if there has been an Act of Instructing Debtholders or otherwise,
the aggregate amount of the Priority Lien Debt owing under the Secured Debt
Documents (including, if applicable, any unfunded commitments) in respect of
which such Priority Debt Representative serves as agent or representative as of
such date, and (ii) such other information as the requesting Person may
reasonably request concerning the amounts owing to the Secured Parties that such
Priority Debt Representative represents.

10.3 Provision of Information: Meetings.

 

  (a)

Any Priority Debt Representative may, at any time following the occurrence and
during the continuation of an Actionable Default, request that a meeting of

 

36



--------------------------------------------------------------------------------

 

Secured Parties be convened, at times and locations specified in the notice, and
upon such request having been given in accordance herewith, such meeting shall
be convened as provided herein. A request for a meeting shall be made in a
written notice given by any Priority Debt Representative to the other Priority
Debt Representatives and the Collateral Trustee in accordance herewith. Each
such notice shall state the date of such meeting (which shall be not less than
10 nor more than 30 days after the date of such notice, unless otherwise agreed
by each Priority Debt Representative and the Collateral Trustee) and a general
outline of the issues to be discussed at such meeting. Any Secured Party shall
have the right to appoint any Person (including another Secured Party) to act as
its representative at any such meeting of Secured Parties. No Secured Party
shall be obligated to attend any such meetings, and no votes shall be taken at
such meeting unless consented to by each Priority Debt Representative.

 

  (b) The Collateral Trustee shall promptly and simultaneously distribute to
each Priority Debt Representative any written notice it receives in its role as
Collateral Trustee, including any written notice received through the operation
of the Secured Debt Documents or the Security Documents.

 

  (c) Except as otherwise provided herein, the Collateral Trustee may, but shall
not have any obligation nor duty to, participate in any meeting or consultation
held pursuant to this Section 10.3.

 

  (d) The Collateral Trustee shall have the right to disclose any information
disclosed or released to it if in the opinion of the Collateral Trustee, or its
legal counsel, it is required to disclose under any applicable laws, court order
or administrative directions. The Collateral Trustee shall not be responsible or
liable to any Party for any loss or damage arising out of or in any way
sustained or incurred or in any way relating to such disclosure.

10.4 Further Assurances.

 

  (a) The Borrower and each of the other Obligors will do or cause to be done
all acts and things that may be required, or that the Collateral Trustee from
time to time may reasonably request, to assure and confirm that the Collateral
Trustee holds, for the benefit of the holders of Priority Lien Obligations, duly
created and enforceable and perfected Liens upon the Collateral, including
after-acquired Collateral and any property or assets that become Collateral
pursuant to the definition thereof after the date hereof, subject only to such
exceptions as may be contemplated by the Secured Debt Documents.

 

  (b)

Subject to the obligations of the Borrower and each of the other Obligors
pursuant to Section 10.4(a), upon the reasonable request of the Collateral
Trustee or any Priority Debt Representative at any time and from time to time,
the Borrower and each of the other Obligors will promptly execute, acknowledge
and deliver such security documents, instruments, certificates, notices and
other documents, and take such other actions as may be reasonably required, or
that the Collateral

 

37



--------------------------------------------------------------------------------

 

Trustee may reasonably request, to create, perfect, protect, assure or enforce
the Liens and benefits intended to be conferred, in each case as contemplated by
the Secured Debt Documents.

10.5 Successors and Assigns.

 

  (a) Except as provided in Section 6.2 and Section 6.3, the Collateral Trustee
may not, in its capacity as such, delegate any of its duties or assign any of
its rights hereunder, and any attempted delegation or assignment of any such
duties or rights will be null and void. All obligations of the Collateral
Trustee hereunder will inure to the sole and exclusive benefit of, and be
enforceable by, each Priority Debt Representative and each present and future
holder of Priority Lien Obligations, each of whom will be entitled to enforce
this Agreement as a third-party beneficiary hereof, and all of their respective
successors and assigns.

 

  (b) Neither the Borrower nor any other Obligor may delegate any of its duties
or assign any of its rights hereunder, and any attempted delegation or
assignment of any such duties or rights will be null and void. All obligations
of the Borrower and the other Obligors hereunder will inure to the sole and
exclusive benefit of, and be enforceable by, the Collateral Trustee, each
Priority Debt Representative and each present and future holder of Priority Lien
Obligations, each of whom will be entitled to enforce this Agreement as a
third-party beneficiary hereof, and all of their respective successors and
assigns.

10.6 Secured Parties in their Individual Capacities. Each Secured Party and its
Affiliates may make loans to, accept deposits from and generally engage in any
kind of business with the Obligors and any other parties to the Security
Documents and the Secured Debt Documents as though it were not a Secured Party
hereunder or a party to the other Secured Debt Documents. With respect to the
extensions of credit made by it under a Secured Debt Document, each Priority
Debt Representative shall have the same rights and powers under this Agreement
and the other Secured Debt Documents as any other Secured Party making a
comparable, extension of credit to the Obligors and may exercise the same as
though it were not a Priority Debt Representative.

10.7 Delay and Waiver. No failure to exercise, no course of dealing with respect
to the exercise of, and no delay in exercising, any right, power or remedy
arising under this Agreement or any of the other Security Documents will impair
any such right, power or remedy or operate as a waiver thereof. No single or
partial exercise of any such right, power or remedy will preclude any other or
future exercise thereof or the exercise of any other right, power or remedy. The
remedies herein are cumulative and are not exclusive of any remedies provided by
law.

10.8 Notices. Any communications, including notices and instructions, between
the Parties hereto or notices provided herein to be given may be given to the
following addresses:

 

If to the Collateral Trustee:   

General Electric Capital Corporation

500 West Monroe Street

  

Chicago, Illinois 60661

Attn: Account Officer

Facsimile: (312) 441-7211

 

38



--------------------------------------------------------------------------------

  

With a copy to:

 

General Electric Capital Corporation

201 Merritt 7

P.O. Box 5201

Norwalk, Connecticut 06851

Attn: General Counsel-Global Sponsor Finance

Facsimile: (203) 956-4216

 

and

 

General Electric Capital Corporation

500 West Monroe Street

Chicago, Illinois 60661

Attn: Corporate Counsel-Global Sponsor Finance

Facsimile: (312) 441-6876

If to the Borrower or any Guarantor:   

Entravision Communications Corporation

2425 Olympic Boulevard, Suite 6000 West

Santa Monica, California 90404

Attention: Walter F. Ulloa, Chairman and

Chief Executive Officer

Facsimile: (310) 449-4706

 

With a copy to:

 

Entravision Communications Corporation

2425 Olympic Boulevard, Suite 6000 West

Santa Monica, California 90404

Attention: Chief Financial Officer

Facsimile: (310) 449-4726

 

With a copy to:

 

Entravision Communications Corporation

2425 Olympic Boulevard, Suite 6000 West

Santa Monica, California 90404

Attention: General Counsel

Facsimile: (310) 449-1306

 

39



--------------------------------------------------------------------------------

If to the Indenture Trustee:   

Wells Fargo Bank, National Association

707 Wilshire Blvd, 17th Floor

Los Angeles, California 90017

Facsimile: (213) 614-3355

Attention: Corporate Trust Administrator –

Entravision Administrator

and if to the Administrative Agent or any other Priority Debt Representative, to
such address as it may specify by written notice to the Parties named above.

Each notice hereunder will be in writing and may be personally served or sent by
facsimile or courier service and will be deemed to have been given when
delivered in person or by courier service and signed for against receipt thereof
or upon receipt of facsimile. Each Party may change its address for notice
hereunder by giving written notice thereof to the other Parties as set forth in
this Section 10.8.

Promptly following any discharge of any Series of Priority Lien Debt each
Priority Debt Representative with respect to each applicable Series of Priority
Lien Debt that is so discharged will provide written notice of such discharge to
the Collateral Trustee and to each other Priority Debt Representative.

10.9 Entire Agreement. This Agreement states the complete agreement of the
Parties relating to the undertaking of the Collateral Trustee set forth herein
and supersedes all oral negotiations and prior writings in respect of such
undertaking and no implied duties or obligations shall be read into the
Agreement against the Collateral Trustee.

10.10 Compensation; Expenses. The Obligors jointly and severally agree to pay,
promptly upon demand:

 

  (a) such compensation to the Collateral Trustee and its agents, co-agents and
sub-agents as the Borrower and the Collateral Trustee may agree in writing from
time to time;

 

  (b) all reasonable costs and expenses incurred in the preparation, execution,
delivery, filing, recordation, administration or enforcement of this Agreement
or any other Security Document or any consent, amendment, waiver or other
modification relating thereto;

 

  (c) all reasonable fees, expenses and disbursements of legal counsel and any
auditors, accountants, consultants or appraisers or other professional advisors,
experts and agents engaged by the Collateral Trustee or any Priority Debt
Representative incurred in connection with the negotiation, preparation,
closing, administration, performance or enforcement of this Agreement and the
other Security Documents or any consent, amendment, waiver or other modification
relating thereto and any other document or matter requested by the Borrower;

 

40



--------------------------------------------------------------------------------

  (d) all reasonable costs and expenses of creating, perfecting, releasing or
enforcing the Collateral Trustee's security interests in the Collateral,
including filing and recording fees, expenses and taxes, stamp or documentary
taxes, search fees, and title insurance premiums;

 

  (e) all other reasonable costs and expenses incurred by the Collateral Trustee
or any Priority Debt Representative in connection with the negotiation,
preparation and execution of the Security Documents and any consents,
amendments, waivers or other modifications thereto and the transactions
contemplated thereby or the exercise of rights or performance of obligations by
the Collateral Trustee thereunder; and

 

  (f) after the occurrence of any Secured Debt Default, all costs and expenses
incurred by the Collateral Trustee or any Priority Debt Representative in
connection with the preservation, collection, foreclosure or enforcement of the
Collateral subject to the Security Documents or any interest, right, power or
remedy of the Collateral Trustee or in connection with the collection or
enforcement of any of the Priority Lien Obligations or the proof, protection,
administration or resolution of any claim based upon the Priority Lien
Obligations in any Insolvency Proceeding, including all fees and disbursements
of legal counsel, accountants, auditors, consultants, appraisers and other
professionals engaged by the Collateral Trustee or the Priority Debt
Representatives.

None of the provisions contained in this Agreement or any supplement shall
require the Collateral Trustee to expend or risk its own funds or otherwise
incur financial liability in performing its duties or in the exercise of any of
its rights or powers.

The agreements in this Section 10.10 will survive repayment of all other
Priority Lien Obligations, the termination of this Agreement and the removal or
resignation of the Collateral Trustee.

10.11 Indemnity.

 

  (a) In addition to and without limiting any other protection of the Collateral
Trustee hereunder or otherwise by law, the Obligors jointly and severally agree
to defend, indemnify, pay and hold harmless the Collateral Trustee, each
Priority Debt Representative, each Secured Debtholder and each of their
respective Affiliates and each and all of the directors, officers, partners,
trustees, employees, attorneys and agents, and (in each case) their respective
heirs, representatives, successors and assigns (each of the foregoing, an
“Indemnitee”) from and against any and all Indemnified Liabilities whether
groundless or otherwise, howsoever arising from or out of any act, omission or
error of the Collateral Trustee in connection with its acting as Collateral
Trustee hereunder; provided, no Indemnitee will be entitled to indemnification
hereunder with respect to any Indemnified Liability to the extent such
Indemnified Liability is found by a final and non-appealable decision of a court
of competent jurisdiction to have resulted from the gross negligence or wilful
misconduct of such Indemnitee.

 

41



--------------------------------------------------------------------------------

  (b) All amounts due under this Section 10.11 will be payable upon demand.

 

  (c) To the extent that the undertakings to defend, indemnify, pay and hold
harmless set forth in Section 10.11(a) may be unenforceable in whole or in part
because they are violative of any law or public policy, each of the Obligors
will contribute the maximum portion that it is permitted to pay and satisfy
under applicable law to the payment and satisfaction of all Indemnified
Liabilities incurred by Indemnitees or any of them.

 

  (d) No Obligor will ever assert, and each of them hereby waives, any claim
against any Indemnitee, on any theory of liability, for any lost profits or
special, indirect or consequential damages or (to the fullest extent a claim for
punitive damages may lawfully be waived) any punitive damages arising out of, in
connection with, or as a result of, this Agreement or any other Secured Debt
Document or any agreement or instrument or transaction contemplated hereby or
relating in any respect to any Indemnified Liability, and each of the Obligors
hereby forever waives, releases and agrees not to sue upon any claim for any
such lost profits or special, indirect, consequential or (to the fullest extent
lawful) punitive damages, whether or not accrued and whether or not known or
suspected to exist in its favour.

 

  (e) The agreements in this Section 10.11 will survive repayment of all other
Priority Lien Obligations, the termination of this Agreement and the removal or
resignation of the Collateral Trustee or the Priority Debt Representatives.

 

  (f) To the extent the Collateral Trustee is not fully indemnified pursuant to
Section 10.11(a), each Secured Debtholder shall, severally but not jointly based
on its percentage share of the aggregate Priority Lien Obligations at the
applicable time, indemnify the Collateral Trustee and its directors, officers,
partners, trustees, employees, attorneys and agents and their respective heirs,
representatives, successors and assigns from and against any Indemnified
Liabilities against them whether groundless or otherwise, howsoever arising from
or out of any act, omission or error of the Collateral Trustee in connection
with its acting as Collateral Trustee hereunder; provided that each Secured
Debtholder shall not be required to indemnify the Collateral Trustee to the
extent that such Indemnified Liability results from the gross negligence or
wilful misconduct of the Collateral Trustee as determined by a final and
non-appealable decision of a court of competent jurisdiction. Notwithstanding
anything herein to the contrary, except as set forth in the preceding sentence,
any indemnity contained in this Agreement shall apply regardless of the
negligence (whether such negligence is sole, joint, concurrent, active or
passive) other than gross negligence of the Collateral Trustee, and regardless
of any pre-existing condition or defect or any form of strict liability. If and
to the extent that the foregoing undertaking may be unenforceable for any
reason, subject to the same limitations as set forth above, each Secured
Debtholder hereby agrees to make the maximum contribution to the payment and
satisfaction of each of the such Indemnified Liabilities which is permissible
under applicable law.

 

42



--------------------------------------------------------------------------------

10.12 Severability. If any provision of this Agreement is invalid, illegal or
unenforceable in any respect or in any jurisdiction, the validity, legality and
enforceability of such provision in all other respects and of all remaining
provisions, and of such provision in all other jurisdictions, will not in any
way be affected or impaired thereby.

10.13 Headings. Section headings herein have been inserted for convenience of
reference only, are not to be considered a part of this Agreement and will in no
way modify or restrict any of the terms or provisions hereof.

10.14 Obligations Secured. All obligations of the Obligors set forth in or
arising under this Agreement will be Priority Lien Obligations and are secured
by all Liens granted by the Security Documents.

10.15 Governing Law. This Agreement shall be governed by the laws of the State
of New York; provided, however, that the rights, duties and obligations of the
Indenture Trustee related to, or in respect of, the Notes and the holders
thereof shall be governed by the Indenture.

10.16 Consent to Jurisdiction. All judicial proceedings brought against any
Party arising out of or relating to this Agreement or any of the other Security
Documents shall be brought in any court of competent jurisdiction in the State
of New York. By executing and delivering this Agreement, each Obligor, for
itself and in connection with its properties, irrevocably:

 

  (a) accepts generally and unconditionally the non-exclusive jurisdiction and
venue of such courts;

 

  (b) waives any defense of forum non conveniens;

 

  (c) agrees that service of all process in any such proceeding in any such
court may be made by registered or certified mail, return receipt requested, to
such Party at its address provided in accordance with Section 10.8;

 

  (d) agrees that service as provided in clause (c) above is sufficient to
confer personal jurisdiction over such Party in any such proceeding in any such
court and otherwise constitutes effective and binding service in every respect;
and

 

  (e) agrees each Party hereto retains the right to serve process in any other
manner permitted by law or to bring proceedings against any Party in the courts
of any other jurisdiction.

10.17 Waiver of Jury Trial. Each Party waives its rights to a jury trial of any
claim or cause of action based upon or arising under this Agreement or any of
the other Security Documents or any dealings between them relating to the
subject matter of this Agreement or the intents and purposes of the other
Security Documents. The scope of this waiver is intended to be all-encompassing
of any and all disputes that may be filed in any court and that relate to the
subject matter of this Agreement and the other Security Documents, including
contract claims, tort claims, breach of duty claims and all other common law and
statutory claims. Each Party acknowledges that this waiver is a material
inducement to enter into a business relationship, that each Party has already
relied on this waiver in entering into this Agreement, and that each Party

 

43



--------------------------------------------------------------------------------

will continue to rely on this waiver in its related future dealings. Each Party
further warrants and represents that it has reviewed this waiver with its legal
counsel and that it knowingly and voluntarily waives its jury trial rights
following consultation with legal counsel. This waiver is irrevocable, meaning
that it may not be modified either orally or in writing (other than by a mutual
written waiver specifically referring to this Section 10.17 and executed by each
of the Parties), and this waiver will apply to any subsequent amendments,
renewals, supplements or modifications of or to this Agreement or any of the
other Security Documents or to any other documents or agreements relating
thereto. In the event of litigation, this Agreement may be filed as a written
consent to a trial by the court.

10.18 Counterparts. This Agreement may be executed in any number of counterparts
(including by facsimile or electronic transmission), each of which when so
executed and delivered will be deemed an original, but all such counterparts
together will constitute but one and the same instrument.

10.19 Effectiveness. This Agreement will become effective only upon, and no
Obligor shall have any obligation or liability hereunder unless and until, (i) a
counterpart hereof is executed by each of the Parties and (ii) receipt by each
Party of written notification of such execution and written or telephonic
authorization of delivery thereof.

10.20 Additional Obligors. The Borrower will cause each of its Subsidiaries that
becomes an Obligor or is required by any Secured Debt Document to become a party
to this Agreement to become a Party to this Agreement, for all purposes of this
Agreement, by causing such Subsidiary to execute and deliver to the Parties a
Collateral Trust Joinder, whereupon such Subsidiary will be bound by the terms
hereof to the same extent as if it had executed and delivered this Agreement as
of the date hereof. The Borrower agrees to provide each Priority Debt
Representative with a copy of each Collateral Trust Joinder executed and
delivered pursuant to this Section.

10.21 Continuing Nature of this Agreement. This Agreement, including the
subordination provisions hereof, will be reinstated if at any time any payment
or distribution in respect of any of the Priority Lien Obligations is rescinded
or must otherwise be returned in an Insolvency Proceeding or otherwise by any of
the Secured Parties or any representative of any such Party (whether by demand,
settlement, litigation or otherwise). In the event that all or any part of a
payment or distribution made with respect to the Priority Bank Debt Obligations
is recovered from any of the Other Priority Lien Secured Parties in an
Insolvency Proceeding or otherwise (and whether by demand, settlement,
litigation or otherwise), any payment or distribution received by any of the
Other Priority Lien Secured Parties with respect to the Other Priority Lien
Obligations from the proceeds of any Collateral at any time after the date of
the payment or distribution that is so recovered, whether pursuant to a right of
subrogation or otherwise, will be deemed to have been received by the Other
Priority Lien Secured Parties in trust as property for the Priority Bank Debt
Secured Parties and the Other Priority Lien Secured Parties will forthwith
deliver such payment or distribution to the Collateral Trustee, for the benefit
of the Priority Bank Debt Secured Parties, for application to the Priority Bank
Debt Obligations until such Priority Bank Debt Obligations have been paid in
full in cash and all commitments in respect of Priority Bank Debt Obligations
have been terminated.

 

44



--------------------------------------------------------------------------------

10.22 Insolvency. This Agreement will be applicable both before and after the
commencement of any Insolvency Proceeding by or against any Obligor. The
relative rights, as provided for in this Agreement, will continue after the
commencement of any such Insolvency Proceeding on the same basis as prior to the
date of the commencement of any such case, as provided in this Agreement.

10.23 Rights and Immunities of Priority Debt Representatives. The Administrative
Agent will be entitled to all of the rights, protections, immunities and
indemnities set forth in the Senior Credit Agreement, the Indenture Trustee will
be entitled to all of the rights, protections, immunities and indemnities set
forth in the Senior Indenture and any future Priority Debt Representative will
be entitled to all of the rights, protections, immunities and indemnities set
forth in the credit agreement, indenture or other agreement governing the
applicable Priority Lien Debt with respect to which such Person will act as
representative, in each case as if specifically set forth herein. In no event
will any Priority Debt Representative be liable for any act or omission on the
part of the Obligors or the Collateral Trustee hereunder.

[The remainder of has intentionally been left blank.]

 

45



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Collateral Trust and
Intercreditor Agreement to be executed by their respective officers or
representatives as of the day and year first above written.

 

ENTRAVISION COMMUNICATIONS CORPORATION, as Borrower By:  

/s/ Walter F. Ulloa

  Name: Walter F. Ulloa   Title: Chairman and Chief Executive Officer



--------------------------------------------------------------------------------

ENTRAVISION, L.L.C., as a Guarantor

 

ENTRAVISION EL-PASO, L.L.C., as a Guarantor

 

ENTRAVISION-TEXAS G.P., LLC, as a Guarantor

 

ENTRAVISION-TEXAS L.P., INC., as a Guarantor

 

ARIZONA RADIO, INC., as a Guarantor

 

Z-SPANISH MEDIA CORPORATION, as a Guarantor

 

LOS CEREZOS TELEVISION COMPANY, as a Guarantor

 

LATIN COMMUNICATIONS GROUP INC., as a Guarantor

 

DIAMOND RADIO, INC., as a Guarantor

  

ENTRAVISION SAN DIEGO, INC., as a Guarantor

 

ENTRAVISION HOLDINGS, LLC, as a Guarantor

 

THE COMMUNITY BROADCASTING COMPANY OF SAN DIEGO, INCORPORATED, as a Guarantor

 

CHANNEL FIFTY SEVEN, INC., as a Guarantor

 

VISTA TELEVISION, INC., as a Guarantor

 

ASPEN FM, INC., as a Guarantor

 

ENTRAVISION-TEXAS LIMITED PARTNERSHIP, as a Guarantor

 

ENTRAVISION COMMUNICATIONS COMPANY, L.L.C., as a Guarantor

 

By:  

/s/ Walter F. Ulloa

Name:   Walter F. Ulloa Title:   Chairman and Chief Executive Officer



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Indenture Trustee By:  

/s/ Maddy Hall

  Name: Maddy Hall   Title: Vice President



--------------------------------------------------------------------------------

GENERAL ELECTRIC CAPITAL CORPORATION, as Administrative Agent By:  

/s/ Steven J. Heise

  Name: Steven J. Heise   Title: Duly Authorized Signatory



--------------------------------------------------------------------------------

GENERAL ELECTRIC CAPITAL CORPORATION, as Collateral Trustee By:  

/s/ Steven J. Heise

  Name: Steven J. Heise   Title: Duly Authorized Signatory